

Final
STANDARD DEFINITIONS
“17g-5” shall have the meaning set forth in Section 8.06(d) of the Indenture.
“Acceleration Event” shall have thhibit a
e meaning specified in Section 6.06 of the Indenture.
“Acceptable Attorney” shall have the meaning specified in Section 1.2(b) of the
Custodial Agreement.
“Act” shall have the meaning specified in Section 1.04 of the Indenture.
“Administration Agreement” shall mean that certain administration agreement,
dated as of January 23, 2013, by and among the Issuer, the Indenture Trustee and
the Administrator.
“Administrator” shall mean Diamond Resorts Financial Services, Inc.
“Administrator Expenses” shall mean the reasonable out-of-pocket expenses of the
Administrator in connection with its duties under the Administration Agreement
and any taxes owed pursuant to Section 8.07 of the Indenture.
“Administrator Fee” shall equal $1,000 paid annually.
“Adverse Claim” shall mean any claim of ownership or any lien, security
interest, title retention, trust or other charge or encumbrance, or other type
of preferential arrangement having the effect or purpose of creating a lien or
security interest, other than the interests created under the Indenture in favor
of the Indenture Trustee and the Noteholders.
“Affiliate” shall mean any Person: (a) which directly or indirectly controls, or
is controlled by, or is under common control with such Person; (b) which
directly or indirectly beneficially owns or holds five percent (5%) or more of
the voting stock of such Person; or (c) for which five percent (5%) or more of
the voting stock of which is directly or indirectly beneficially owned or held
by such Person. The term “control” means the possession, directly or indirectly,
of the power to direct or cause the direction of the management and policies of
a Person, whether through the ownership of voting securities, by contract or
otherwise.
“Aggregate Loan Balance” means the sum of the Loan Balances for all Timeshare
Loans (except Defaulted Timeshare Loans).
“Aggregate Outstanding Note Balance” shall mean the sum of the Outstanding Note
Balances for all Classes of Notes.
“Applicable Procedures” shall have the meaning specified in Section 2.04(d)(i)
of the Indenture.



--------------------------------------------------------------------------------



“Applicable Review Period” shall have the meaning specified in Section 1.2(a) of
the Custodial Agreement.
“Approved Financial Institution” shall mean a federal or state-chartered
depository institution or trust company having a combined surplus and capital of
at least $100,000,000 and further having (a) commercial paper, short-term debt
obligations, or other short-term deposits that are rated at least “A-1” by S&P,
if the deposits are to be held in the account for 30 days or less, or (b) having
long-term unsecured debt obligations that are rated at least “AA” by S&P, if the
deposits are to be held in the account more than 30 days. Notwithstanding the
foregoing, if an account is held by an Approved Financial Institution, following
a downgrade, withdrawal, qualification, or suspension of such institution’s
rating, each account must promptly (and in any case within not more than 30
calendar days) be moved with written notice to the Indenture Trustee, to an
Approved Financial Institution.
“Assignment of Mortgage” shall mean, with respect to a Mortgage Loan, a written
assignment of one or more Mortgages from the original maker of such Mortgage
Loan to the Indenture Trustee, for the benefit of the Noteholders, relating to
one or more Timeshare Loans in recordable form, and signed by an Authorized
Officer of all necessary parties, sufficient under the laws of the jurisdiction
wherein the related Mortgaged Property is located to give record notice of a
transfer of such Mortgage and its proceeds to the Indenture Trustee.
“Assumption Date” shall have the meaning specified in Section 5.16(f) of the
Indenture.
“Attorney’s Bailee Letter” shall have the meaning specified in Section 1.2(b) of
the Custodial Agreement.
“Authorized Officer” shall mean, with respect to any corporation, limited
liability company or partnership, the Chairman of the Board, the President, any
Vice President, the Secretary, the Treasurer, any Assistant Secretary, any
Assistant Treasurer, Managing Member and each other officer of such corporation
or limited liability company or the general partner of such partnership
customarily performing functions similar to those performed by any of the above
designated officers, and with respect to a particular matter, any other officer
to whom such matter is referred because of such officer’s knowledge and
familiarity with the particular subject or such officer specifically authorized
in resolutions of the Board of Directors of such corporation or managing member
of such limited liability company to sign agreements, instruments or other
documents in connection with this Indenture on behalf of such corporation,
limited liability company or partnership, as the case may be.
“Available Funds” shall mean for any Payment Date, (A) all funds on deposit in
the Collection Account after making all transfers and deposits required from or
by (i) the Servicer pursuant to the Indenture, (ii) the Reserve Account pursuant
to Section 3.02(b) of the Indenture (other than any Reserve Account Draw
Amounts), and (iii) the Seller or the Issuer pursuant to Section 4.04 of the
Indenture, less (B) amounts on deposit in the Collection Account related to
collections related to any Due Periods subsequent to the Due Period related to
such Payment Date.
- 2



--------------------------------------------------------------------------------



“Back-Up Servicer” shall mean Wells Fargo Bank, National Association and its
permitted successors and assigns, as provided in the Indenture.
“Back-Up Servicing Fee” shall mean for any Payment Date, an amount equal to the
product of (i) one-twelfth of 0.07% and (ii) the Aggregate Loan Balance as of
the first day of the related Due Period.
“Bankruptcy Code” shall mean the federal Bankruptcy Code, as amended (Title 11
of the United States Code).
“Benefit Plan” shall mean an “employee benefit plan” as defined in Section 3(3)
of ERISA that is subject to Title I of ERISA or any other “plan” as defined in
Section 4975(e)(1) of the Code that is subject to Section 4975 of the Code or
any entity whose underlying assets include plan assets by reason of an employee
benefit plan’s or plan’s investment in such entity or any plan that is subject
to any substantially similar provision of federal, state or local law.
“Business Day” shall mean any day other than (i) a Saturday or a Sunday, or (ii)
a day on which banking institutions in New York City, the city in which the
Servicer is located or the city in which the Corporate Trust Office is located,
are authorized or obligated by law or executive order to be closed.
“Cash Accumulation Event” shall commence on any Determination Date if the
average of the Delinquency Levels for the last three Due Periods is greater than
or equal to 7.00% and shall continue until the Determination Date where the
average of the Delinquency Levels for the last three Due Periods is less than
7.00%.
“Cede & Co.” shall mean the initial registered holder of the Notes, acting as
nominee of The Depository Trust Company.
“Centralized Lockbox Account” shall have the meaning specified in Section 5.2(a)
of the Indenture.
“Certificate of Trust” shall mean the Certificate of Trust in the form attached
as Exhibit A to the Trust Agreement.
“Certified Translation Document” shall have the meaning specified in Section
1.2(c) of the Custodial Agreement.
“Class” shall mean, as the context may require, any of the Class A Notes or
Class B Notes.
“Class A Notes” shall have the meaning specified in the Recitals of the Issuer
in the Indenture.
“Class B Notes” shall have the meaning specified in the Recitals of the Issuer
in the Indenture.
- 3



--------------------------------------------------------------------------------



“Class A Percentage Interest” shall mean for any Payment Date, a percentage
equal to (i) the Outstanding Note Balance of the Class A Notes divided by (ii)
the Aggregate Outstanding Note Balance.
“Class B Percentage Interest” shall mean for any Payment Date, a percentage
equal to (i) the Outstanding Note Balance of the Class B Notes divided by (ii)
the Aggregate Outstanding Note Balance.
“Clearstream” shall mean Clearstream Banking, société anonyme, a limited
liability company organized under the laws of Luxembourg.
“Closing Date” shall mean January 23, 2013.
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time and any successor statute, together with the rules and regulations
thereunder.
“Collection” shall mean a vehicle holding real estate underlying a Points-Based
Property, evidenced by a trust agreement by which a Collection Developer
transfers legal title to deeded fee simple or leasehold interests in Units at a
Resort to a Collection Trustee pursuant to a Collection Trust Agreement or, with
respect to Premiere Vacation Collection only, a membership plan (as the same may
be amended from time to time) recorded in the official records of Maricopa
County, Arizona. For purposes of the Transaction Documents and Timeshare Loans,
each of Diamond Resorts U.S. Collection, Diamond Resorts Hawaii Collection,
Diamond Resorts California Collection and Premiere Vacation Collection is a
“Collection”.
“Collection Account” shall mean the account established and maintained by the
Indenture Trustee pursuant to Section 3.02(a) of the Indenture.
“Collection Association” shall mean any of Diamond Resorts U.S. Collection
Members Association, Inc., Diamond Resorts Hawaii Collection Members
Association, Inc., Diamond Resorts California Members Association, Inc. or
Premiere Collection Owners Association, Inc.
“Collection Developer” shall mean Diamond Resorts U.S. Collection Development,
LLC, Diamond Resorts Hawaii Collection Development, LLC, Diamond Resorts
California Collection Development, LLC or ILX Acquisition, Inc.
“Collection Policy” shall mean those collection policies and practices of the
initial Servicer in effect as of a specified date; and for any successor
Servicer shall mean the collection policies and practices of such successor in
effect on the date which it commences servicing. The Collection Policy of the
initial Servicer in effect on the Closing Date is attached as Exhibit I to the
Indenture.
“Collection Reports” shall have the meaning set forth in Section 5.16(b) of the
Indenture.
- 4



--------------------------------------------------------------------------------



“Collection Trust Agreement” shall mean each trust agreement by and among the
Collection Trustee and the related Collection Developer and Collection
Association.
“Collection Trustee” shall mean First American Trust, FSB, a federal savings
bank.
“Continued Errors” shall have the meaning specified in Section 5.16(f)(i) of the
Indenture.
“Conveyed Timeshare Property” shall have the meaning specified in Section 2(b)
of the Sale Agreement.
“Corporate Trust Office” shall mean (i) the office of the Indenture Trustee,
which office is at the address set forth in Section 13.03 of the Indenture, or
(ii) the office of the Owner Trustee, which is at the address set forth in
Section 2.2 of the Trust Agreement, as applicable.
“Cumulative Default Level” shall mean, for any Determination Date, (i)(A) the
sum of the Loan Balances of all Timeshare Loans that became Defaulted Timeshare
Loans since the Closing Date (other than Defaulted Timeshare Loans for which the
Seller has exercised its option to repurchase or substitute pursuant to Section
6(b) of the Sale Agreement) minus (B) all recoveries or remarketing proceeds
received in respect of Defaulted Timeshare Loans for which the Seller did not
exercise its option to repurchase or substitute pursuant to Section 6(b) of the
Sale Agreement since the Closing Date, divided by (ii) the Aggregate Loan
Balance as of the Initial Cut-Off Date (expressed as a percentage).
“Custodial Agreement” shall mean that certain custodial agreement, dated as of
January 23, 2013, by and among, the Custodian, the Indenture Trustee, the
Servicer and the Issuer.
“Custodial Delivery Failure” shall have the meaning specified in Section 2.5 of
the Custodial Agreement.
“Custodial Expenses” shall mean reasonable out-of-pocket expenses of the
Custodian incurred in connection with performance of the Custodian’s obligations
and duties under the Custodial Agreement.
“Custodial Fees” shall mean such fees as the Custodian shall charge from time to
time for access to Timeshare Loan Files, as specified in the Custodial
Agreement.
“Custodian” shall mean Wells Fargo Bank, National Association or its permitted
successors and assigns.
“Cut-Off Date” shall mean, with respect to (i) the Initial Timeshare Loans, the
Initial Cut-Off Date and (ii) any Qualified Substitute Timeshare Loan, the
Substitution Cut-Off Date.
“Cut-Off Date Loan Balance” shall mean the Loan Balance of a Timeshare Loan as
of its related Cut-Off Date.
- 5



--------------------------------------------------------------------------------



“Declaration” means the declaration in furtherance of a plan for subjecting a
Resort or a Collection to a timeshare form of ownership, which declaration
contains covenants, restrictions, easements, charges, liens and including,
without limitation, provisions regarding the identification of Timeshare
Property and the common areas and the regulation and governance of the real
property comprising such Resort or such Collection as a timeshare regime.
“Default” shall mean an event which, but for the passage of time, would
constitute an Event of Default under the Indenture.
“Default Level” shall mean, for any Due Period, (i) (A) the sum of the Loan
Balances of all Timeshare Loans that became Defaulted Timeshare Loans during
such Due Period (other than Defaulted Timeshare Loans for which the Seller has
exercised its option to repurchase or substitute pursuant to Section 6(b) of the
Sale Agreement) minus (B) any recoveries or remarketing proceeds received during
such Due Period in respect of any Defaulted Timeshare Loans for which the Seller
did not exercise its option to repurchase or substitute pursuant to Section 6(b)
of the Sale Agreement, divided by (ii) the Aggregate Loan Balance on the first
day of such Due Period (expressed as a percentage).
“Defaulted Timeshare Loan” is any Timeshare Loan for which any of the earliest
following events may have occurred: (i) any payment or part thereof has been
delinquent more than 180 days as of the end of the related Due Period (as
determined by the Servicer in accordance with the Servicing Standard), (ii) the
Servicer has initiated cancellation or foreclosure or similar proceedings with
respect to the related Timeshare Property or has received the related mutual
release agreement, assignment or deed in lieu of foreclosure, or (iii) provided
that such Timeshare Loan is at least one day delinquent, the Servicer has
determined that such Timeshare Loan should be fully written off in accordance
with the Credit and Collection Policy.
“Deferred Interest Amount” shall mean an amount equal to sum of (i) interest
accrued during the related Interest Accrual Period at the applicable Note Rate
on such unreimbursed Note Balance Write-Down Amounts applied to such Class prior
to such Payment Date and (ii) any unpaid Deferred Interest Amounts from prior
Payment Dates, plus interest thereon at the applicable Note Rate, to the extent
permitted by law.
“Definitive Note” shall have the meaning specified in Section 2.02 of the
Indenture.
“Delinquency Level” shall mean, for any Due Period, the sum of the Loan Balances
of all Timeshare Loans (other than Defaulted Timeshare) that are 61 days or more
delinquent on the last day of such Due Period (as determined by the Servicer in
accordance with the Servicing Standard) divided by the Aggregate Loan Balance on
the last day of such Due Period (expressed as a percentage).
“Delivery Date” shall have the meaning specified in Section 1.1(b) of the
Custodial Agreement.
- 6



--------------------------------------------------------------------------------



“Deposit Account Control Agreement” shall mean a deposit account control
agreement for a lockbox account (including the Centralized Lockbox Account), as
it may be amended, supplemented or otherwise modified from time to time.
“Depository” shall mean an organization registered as a “clearing agency”
pursuant to Section 17A of the Securities Exchange Act of 1934, as amended. The
initial Depository shall be The Depository Trust Company.
“Depository Agreement” shall mean the letter of representations, between the
Issuer, the Indenture Trustee and the Depository.
“Depository Participant” shall mean a broker, dealer, bank, other financial
institution or other Person for whom from time to time a Depository effects
book-entry transfers and pledges securities deposited with the Depository.
“Determination Date” shall mean, with respect to any Payment Date, the 15th day
of the month in which such Payment Date occurs or, if such date is not a
Business Day, then the next succeeding Business Day.
“DRFS” shall mean Diamond Resorts Financial Services, Inc., a Nevada
corporation.
“Diamond Resorts Entity” means the Issuer, the Seller, the Servicer, each
Performance Guarantor, each Collection Developer and their respective
Affiliates.
“Diamond Resorts Marketing and Sales Percentage” shall equal the average of the
selling and marketing expenses as a percentage of total Timeshare Property sales
as reported by Diamond Resorts Corporation, over the last four quarters;
provided that if such quarter is a quarter ending on December 31, the Diamond
Resorts Marketing and Sales Percentage will be based on the selling and
marketing expenses for the most recent year.
“DRC” shall mean Diamond Resorts Corporation, a Maryland corporation.
“Due Period” shall mean with respect to any Payment Date is the immediately
preceding calendar month.
“Eligible Bank Account” shall mean a segregated account, which may be an account
maintained with the Indenture Trustee, which is either (a) maintained with a
depository institution or trust company whose short-term unsecured obligations
are rated at least A-1 by S&P and P-1 by Moody’s, or if no such short-term
rating is available, whose long-term unsecured debt obligations are rated at
least A+ by S&P and A2 by Moody’s; or (b) a trust account or similar account
maintained at the corporate trust department of the Indenture Trustee.
“Eligible Investments” shall mean one or more of the following obligations or
securities:
(1) direct obligations of, and obligations fully guaranteed as to timely payment
of principal and interest by, the United States of America or any
- 7



--------------------------------------------------------------------------------



agency or instrumentality of the United States of America the obligations of
which are backed by the full faith and credit of the United States of America
(“Direct Obligations”);
(2) federal funds, or demand and time deposits in, certificates of deposit of,
or bankers’ acceptances issued by, any depository institution or trust company
(including U.S. subsidiaries of foreign depositories and the Indenture Trustee
or any agent of the Indenture Trustee, acting in its respective commercial
capacity) incorporated under the laws of the United States of America or any
state thereof and subject to supervision and examination by federal or state
banking authorities, so long as at the time of investment, the commercial paper
or other short-term unsecured debt obligations or long-term unsecured debt
obligations of such depository institution or trust company have been rated by
the Rating Agency in its highest short-term rating category or one of its two
highest long-term rating categories (and no such rating shall include a
subscript of “f”, “r”, “p”, “pi”, “q” or “t”);
(3) securities bearing interest or sold at a discount issued by any corporation
incorporated under the laws of the United States of America or any state thereof
which has a short-term unsecured debt rating from the Rating Agency, at the time
of investment at least equal to the highest short-term unsecured debt ratings of
the Rating Agency (and no such rating shall include a subscript of “f”, “r”,
“p”, “pi”, “q” or “t”), provided, however, that securities issued by any
particular corporation will not be Eligible Investments to the extent that
investment therein will cause the then outstanding principal amount of
securities issued by such corporation and held as part of the Trust Estate to
exceed 20% of the sum of the Outstanding Note Balance and the aggregate
principal amount of all Eligible Investments in the Collection Account,
provided, further, that such securities will not be Eligible Investments if they
are published as being under review with negative implications from the Rating
Agency;
(4) commercial paper (including both non interest-bearing discount obligations
and interest-bearing obligations payable on demand or on a specified date not
more than 180 days after the date of issuance thereof) rated by the Rating
Agency in its highest short-term ratings (and no such rating shall include a
subscript of “f”, “r”, “p”, “pi”, “q” or “t”); and
(5) any other demand, money market fund, common trust estate or time deposit or
obligation, or interest-bearing or other security or investment (including those
managed or advised by the Indenture Trustee or an Affiliate thereof), (A) rated
in the highest rating category by the Rating Agency (and no such rating shall
include a subscript of “f”, “r”, “p”, “pi”, “q” or “t”) or
(B) that would not adversely affect the then current rating by the Rating Agency
of any of the Notes (as evidenced in writing to the Indenture Trustee by the
Rating Agency). Such investments in this subsection (5) may include money market
mutual funds rated either “AAAm” or “AAAm-G” by S&P or common trust estates,
including any other fund for which the Indenture Trustee or an Affiliate thereof
serves as an investment advisor, administrator, shareholder servicing agent,
and/or custodian or subcustodian, notwithstanding that (x) the Indenture Trustee
or an Affiliate thereof charges and collects fees and expenses from such funds
for services rendered, (y) the Indenture Trustee or an Affiliate thereof charges
and collects fees and expenses for services rendered pursuant to the Indenture,
and (z) services performed for such funds and pursuant to this Indenture may
converge at any time; provided, however, that (a) any Eligible Investment must
be money-market or other relatively risk-free instruments without options and
with maturities no later than the Business Day prior to the expected Payment
Date, and (b) no such instrument shall be an Eligible Investment if such
instrument (1) evidences either (x) a right to receive only interest payments
with respect to the obligations underlying such instrument or (y) both principal
and interest payments derived from obligations underlying such instrument and
the



--------------------------------------------------------------------------------



principal and interest payments with respect to such instrument provide a yield
to maturity of greater than 120% of the yield to maturity at par of such
underlying obligations, and (2) is purchased at a price in excess of par.


“Eligible Timeshare Loan” shall mean a Timeshare Loan conforming to each of the
representations and warranties set forth in Schedule I to the Sale Agreement and
which is related to a Resort conforming to each of the representations and
warranties in Schedule II to the Sale Agreement as of the Closing Date or
applicable Substitution Date, as the case may be.
“Embargoed Person” means any Person subject to trade restrictions under U.S.
law, including, but not limited to, the International Emergency Economic Powers
Act, 50 U.S.C. §§ 1701 et seq., The Trading with the Enemy Act, 50 U.S.C. App. I
et seq., and any executive orders or regulations promulgated thereunder with the
result that the investment in Diamond Resorts or any affiliate thereof (whether
directly or indirectly) is prohibited by law or the Notes issued by the Issuer
are in violation of law.
“Employee Plan” means a Benefit Plan (other than a Multiemployer Plan) presently
maintained (or maintained at any time during the six (6) calendar years
preceding the date of any borrowing hereunder) for employees of DRC or any of
its ERISA Affiliates.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.
“ERISA Affiliate” means, with respect to any Person, any trade or business
(whether or not incorporated) which is a member of a group of which such Person
is a member and which would be deemed to be a “controlled group” within the
meaning of Sections 414(b) or
(c) of the Code or solely for purposes of Section 3.02 of ERISA and Section 412
of the Code, is treated as a single employer under Section 414 of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to an Employee Plan
(other than an event for which the 30-day notice period is waived), (b) the
existence with respect to any Employee Plan of an “accumulated funding
deficiency” (as defined in Section 412 of the Code or Section 302 of ERISA),
whether or not waived, with respect to any plan year beginning prior to January
1, 2008, or with respect to any plan year beginning after December 31, 2007, the
existence with respect to any Employee Plan of any unpaid “minimum required
contributions” as defined in Section 430 of the Code or Section 303 of ERISA),
whether or not waived, (c) the filing pursuant to Section 412 of the Code or
Section 302 of ERISA of an application for a waiver of the minimum funding
standard with respect to any Employee Plan, (d) the incurrence by the
Performance Guarantors or any of their ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Employee Plan or the
withdrawal or partial withdrawal of the Performance Guarantors or any of their
ERISA Affiliates from any Employee Plan or Multiemployer Plan, (e) the receipt
by the Performance Guarantors or any of their ERISA Affiliates from the PBGC or
a plan administrator of any notice relating to the intention to terminate any
Employee Plan or Employee Plans or to appoint a trustee to administer any
Employee Plan, (f) any failure to comply with Section 401(a)(29) of the Code or
Section 303(i) of ERISA, (g) the receipt by the Performance Guarantors or any of
their ERISA Affiliates of any notice, or the receipt by any Multiemployer Plan
from the Performance Guarantors or any of their ERISA Affiliates of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA, (h) the occurrence of a “prohibited
transaction” with respect to which the Performance Guarantors or any of its
Affiliates is a “disqualified person” (within the



--------------------------------------------------------------------------------



meaning of Section 4975 of the Code) or a “party in interest” (within the
meaning of Section 3(14) of ERISA) or with respect to which the Performance
Guarantors or any such Affiliates could otherwise be liable, (i) any Foreign
Benefit Event or (j) any other event or condition with respect to a Employee
Plan or Multiemployer Plan that could result in liability of the Performance
Guarantors or any other Affiliate.
“Errors” shall have the meaning specified in Section 5.16(f)(i) of the
Indenture.
“Euroclear” shall mean Euroclear Bank SA/NV, as operator of The Euroclear
System, or its successor in such capacity.
“Event of Default” shall have the meaning specified in Section 6.01 of the
Indenture.
“Extra Principal Distribution Amount” shall mean the lesser of (i) the amount by
which Available Funds in the Collection Account exceeds the amount required to
be distributed on such Payment Date pursuant to clauses (i) through (viii),
inclusive, of Section 3.04(a) of the Indenture and (ii) the
Overcollateralization Deficiency Amount on such Payment Date.
“FATCA” shall mean the Foreign Account Tax Compliance Act.
“FATCA Withholding Tax” shall have the meaning specified in Section 12.01(p) of
the Indenture.
“Force Majeure Event” shall have the meaning specified in Section 2.4(n) of the
Custodial Agreement.
“Foreign Benefit Event” shall mean, with respect to any Foreign Pension Plan,
(a) the existence of unfunded liabilities in excess of the amount permitted
under any applicable law, or in excess of the amount that would be permitted
absent a waiver from a Governmental Authority, (b) the failure to make the
required contributions or payments, under any applicable law, on or before the
due date for such contributions or payments, (c) the receipt of a notice by a
Governmental Authority relating to the intention to terminate any such Foreign
Pension Plan or to appoint a trustee or similar official to administer any such
Foreign Pension Plan, or alleging the insolvency of any such Foreign Pension
Plan, (d) the incurrence of any liability in excess of $5,000,000 by DRC or any
Affiliate under applicable law on account of the complete or partial termination
of such Foreign Pension Plan or the complete or partial withdrawal of any
participating employer therein, or (e) the occurrence of any transaction that is
prohibited under any applicable law and that could reasonably be expected to
result in the incurrence of any liability by DRC or any of its Affiliates, or
the imposition on DRC or any of its Affiliates of any fine, excise tax or
penalty resulting from any noncompliance with any applicable law, in each case
in excess of $5,000,000.
“Foreign Language Template” shall have the meaning specified in Section 1.2(c)
of the Custodial Agreement.
“Foreign Obligor” shall mean an Obligor that is not a citizen or resident of,
and making payments from, the “United States” (as defined in Section 7701(a)(9)
of the Code), Puerto Rico, the U.S. Virgin Islands and U.S. military bases.
“Foreign Pension Plan” means any benefit plan that under applicable law is
required to be funded through a trust or other funding vehicle other than a
trust or funding vehicle maintained exclusively by a Governmental Authority.



--------------------------------------------------------------------------------



“GAAP” shall mean United States generally accepted accounting principles applied
on a consistent basis.
“Global Note” shall have the meaning specified in Section 2.02 of the Indenture.
“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.
“Grant” shall mean to grant, bargain, convey, assign, transfer, mortgage,
pledge, create and grant a security interest in and right of set-off against,
deposit, set over and confirm.
“Highest Lawful Rate” shall have the meaning specified in Section 3 of the Sale
Agreement.
“Holder” or “Noteholder” shall mean a holder of any Note.
“Indenture” shall mean the indenture, dated as of January 23, 2013, by and among
the Issuer, the Servicer and the Indenture Trustee.
“Indenture Trustee” shall mean Wells Fargo Bank, National Association, or such
successor as set forth in Section 7.09 of the Indenture.
“Indenture Trustee Expenses” shall mean any indemnities due to the Indenture
Trustee and any other reasonable out-of-pocket expenses (including attorney’s
fees and expenses) of the Indenture Trustee incurred in connection with
performance of the Indenture Trustee’s obligations and duties under the
Indenture.
“Indenture Trustee Fee” shall mean a monthly fee equal to $1,000.
“Initial Conveyed Timeshare Property” shall have the meaning specified in
Section 2(a) of the Sale Agreement.
“Initial Cut-Off Date” shall mean the close of business on December 31, 2012.
“Initial Note Balance” shall mean with respect to the Class A Notes and the
Class B Notes, $88,640,000 and $4,920,000, respectively.
“Initial Overcollateralization Percentage” shall mean an amount equal to (i) the
excess of (a) the Aggregate Loan Balance as of the Initial Cut-Off Date over (b)
the aggregate Initial Note Balances of the Notes, divided by (ii) the Aggregate
Loan Balance as of the Initial Cut-Off Date (expressed as a percentage).
“Initial Purchaser” shall mean Credit Suisse Securities (USA) LLC.
“Initial Timeshare Loans” shall mean the Timeshare Loans listed on the Schedule
of Timeshare Loans as sold by the Seller to the Issuer and simultaneously
assigned to the Indenture Trustee on the Closing Date.
“Initial Trial Balance” shall have the meaning set forth in Section 5.16(b) of
the Indenture.
“Insurance Proceeds” shall mean (i) proceeds of any insurance policy, including
property insurance policies, casualty insurance policies and title insurance
policies, and (ii) any condemnation proceeds,



--------------------------------------------------------------------------------



in each case which relate to the Timeshare Loans or the Timeshare Property and
are paid or required to be paid to, and may be retained by, the Issuer, any of
its Affiliates or to any mortgagee of record.
“Intended Tax Characterization” shall have the meaning specified in Section
4.02(b) of the Indenture.
“Interest Accrual Period” shall be deemed to be a period of 30 days, except that
the initial Interest Accrual Period shall be the period from and including the
Closing Date through, but not including, the initial Payment Date.
“Interest Distribution Amount” shall equal, for a Class of Notes and any Payment
Date, the sum of (i) interest accrued during the related Interest Accrual Period
at the applicable Note Rate on the Outstanding Note Balance of such Class of
Notes immediately prior to such Payment Date and (ii) the amount of unpaid
Interest Distribution Amounts from prior Payment Dates for such Class of Notes
plus, to the extent permitted by law, interest thereon at the applicable Note
Rate. The Interest Distribution Amount for the Notes will be calculated on the
basis of a 360-day year consisting of twelve 30-day months.
“Issuer” shall mean Diamond Resorts Owner Trust 2013-1, a Delaware statutory
trust.
“Issuer Order” shall mean a written order or request delivered to the Indenture
Trustee and signed in the name of the Issuer by an Authorized Officer of the
Administrator or the Owner Trustee, as applicable.
“Last Endorsee” means the last endorsee of an original Obligor Note.
“Licenses” means all material certifications, permits, licenses and approvals,
including without limitation, certifications of completion and occupancy permits
required for the legal use, occupancy and operation of each Resort as a
timeshare resort or hotel.
“Lien” shall mean any mortgage, pledge, hypothecation, assignment for security,
security interest, claim, participation, encumbrance, levy, lien or charge.
“Liquidation” means with respect to any Defaulted Timeshare Loan, the sale or
compulsory disposition of the related Timeshare Property, following foreclosure,
other enforcement action or the taking of a deed-in-lieu of foreclosure, to a
Person other than the Servicer or the Issuer and the delivery of a bill of sale
or the recording of a deed of conveyance with respect thereto, as applicable.
“Liquidation Expenses” shall mean, with respect to a Defaulted Timeshare Loan,
the out-of-pocket expenses (exclusive of overhead expenses) incurred by the
Servicer in connection with the performance of its obligations under Sections
5.03(a)(vii) through (ix) in the Indenture, including (i) any foreclosure and
other repossession expenses incurred with respect to such Timeshare Loan, (ii)
(a) if Diamond Resorts Financial Services, Inc. or an Affiliate thereof (a
“Diamond Servicer”) is the Servicer, commissions and marketing and sales
expenses incurred with respect to the sale of the related Timeshare Property
(calculated as the Diamond Resorts Marketing and Sales Percentage of the total
liquidation or resale price of such Timeshare Property (expressed as a dollar
figure)), or (b) if a Diamond Servicer is no longer the Servicer, actual
commissions and actual marketing and sales expenses incurred with respect to the
sale of the related Timeshare Property, and (iii) any other fees and expenses
reasonably applied or allocated in the ordinary course of business with respect



--------------------------------------------------------------------------------



to the Liquidation of such Defaulted Timeshare Loan (including any property
taxes, dues, maintenance fees, assessed timeshare association fees and like
expenses).
“Liquidation Proceeds” means with respect to the Liquidation of any Defaulted
Timeshare Loan, the amounts actually received by the Servicer in connection with
such Liquidation, including any rental income.
“Loan Balance” shall mean, for any date of determination, the outstanding
principal balance due under or in respect of a Timeshare Loan (including a
Defaulted Timeshare Loan).
“Loan/Contract Number” means, with respect to any Timeshare Loan, the number
assigned to such Timeshare Loan by the Servicer, which number is set forth in
the Schedule of Timeshare Loans, as amended from time to time.
“Lockbox Bank” shall have the meaning specified in Section 5.2(a) of the
Indenture.
“Lockbox Bank Fees” means all fees and expenses payable to any Lockbox Bank as
compensation for services rendered by such Lockbox Bank in maintaining a lockbox
account in accordance with the Indenture and the provisions of a deposit account
control agreement or similar document.
“Lost Note Affidavit” means the affidavit to be executed in connection with any
delivery of a copy of an original Obligor Note in lieu of such original, in the
form of Exhibit C attached to the Purchase Agreement and the Sale Agreement.
“Management Agreement” shall have the meaning specified in Schedule II of the
Sale Agreement.
“Material Exception” shall have the meaning specified in Section 1.2(a) of the
Custodial Agreement.
“Material Exception Report” shall have the meaning specified in Section 1.2(a)
of the Custodial Agreement.
“Miscellaneous Payments” means, with respect to any Timeshare Loan, any amounts
received from or on behalf of the related Obligor representing assessments,
payments relating to real property taxes, insurance premiums, maintenance fees
and charges and condominium association fees and any other payments not owed
under the related Obligor Note.
“Monthly Principal Amount” shall equal for any Payment Date, the total amount of
principal collected (including from prepayments and repurchases) in respect of
the Timeshare Loans during the related Due Period.
“Monthly Reports” shall have the meaning specified in Section 5.16(b) of the
Indenture.
“Monthly Servicer Report” shall have the meaning specified in Section 5.05(a) of
the Indenture.
“Moody’s” shall mean Moody’s Investors Service, Inc.
“Mortgage” shall mean, with respect to each Mortgage Loan, the mortgage, deed of
trust or other instrument creating a first lien on a Mortgaged Property securing
such Timeshare Loan.



--------------------------------------------------------------------------------



“Mortgaged Property” shall mean a timeshare fee simple interest in real estate
regarding a Unit, however denominated or defined in the applicable condominium
or timeshare declaration, pursuant to which such fee simple interest in real
estate is created, together with all rights, benefits, privileges and interests
appurtenant thereto, including the common areas and common furnishing
appurtenant to such Unit, and the rights granted the Issuer (as assignee) which
secure the related Mortgage Loan.
“Mortgage Loan” shall mean any Timeshare Loan that is secured by a Mortgage on a
Mortgaged Property. As used in the Transaction Documents, the term “Mortgage
Loan” shall include the related Obligor Note, Mortgage and other security
documents contained in the related Timeshare Loan File.
“Multiemployer Plan” means each “multiemployer plan” as such term is defined in
Section 3(37) of ERISA to which DRC or any of its Affiliates is obligated to
contribute.
“Non-Rapid Amortization Period” shall mean any period which is not a Rapid
Amortization Period.
“Note Balance Write-Down Amount” shall mean an amount equal to the excess, if
any, of (i) the Aggregate Outstanding Note Balance after taking into account all
distributions of principal on such Payment Date over (ii) the Aggregate Loan
Balance as of the end of the related Due Period. The Note Balance Write-Down
Amount will be applied in the following order of priority: (i) to the Class B
Notes until the Outstanding Note Balance of the Class B Notes is reduced to zero
and (ii) to the Class A Notes until the Outstanding Note Balance of the Class A
Notes is reduced to zero. The application of the Note Balance Write-Down Amount
to a Class of Notes will not reduce such Class’ entitlement to unpaid principal
and interest.
“Note Owner” shall mean, with respect to a Global Note, the Person who is the
beneficial owner of such Global Note, as reflected on the books of the
Depository or on the books of a Person maintaining an account with such
Depository (directly or as an indirect participant, in accordance with the rules
of such Depository).
“Note Purchase Agreement” shall mean that note purchase agreement, dated January
15, 2013, by and among the Issuer, DRC and the Initial Purchaser.
“Note Rate” shall mean with respect to the Class A Notes and the Class B Notes,
1.95% and 2.89%, respectively
“Note Register” shall have the meaning specified in Section 2.04(a) of the
Indenture.
“Note Registrar” shall have the meaning specified in Section 2.04(a) of the
Indenture.
“Noteholder FATCA Information” means information sufficient to eliminate the
imposition of, or determine the amount of, U.S. withholding tax under FATCA.
“Noteholder Tax Identification Information” means properly completed and signed
tax certifications (generally, in the case of U.S. Federal Income Tax, IRS Form
W-9 (or applicable successor form) in the case of a person that is a "United
States Person" within the meaning of Section 7701(a)(30) of the Code or the
appropriate IRS Form W-8 (or applicable successor form) in the case of a person
that is not a "United States Person" within the meaning of Section 7701(a)(30)
of the Code).
“Notes” shall have the meaning specified in the Recitals of the Issuer in the
Indenture.



--------------------------------------------------------------------------------



“Obligor” means a Person obligated to make payments under a Timeshare Loan.
“Obligor Note” shall mean the executed promissory note or other instrument of
indebtedness evidencing the indebtedness of an Obligor under a Timeshare Loan,
together with any rider, addendum or amendment thereto, or any renewal,
substitution or replacement of such note or instrument.
“Officer’s Certificate” shall mean a certificate executed by a Responsible
Officer of the related party.
“Opinion of Counsel” shall mean a written opinion of counsel, in each case
acceptable to the addressees thereof.
“Optional Redemption Date” shall mean the first date on or after the Payment
Date in which the Aggregate Outstanding Note Balance is less than or equal to
15% of the aggregate Initial Note Balances of both Classes of Notes.
“Outstanding” shall mean, with respect to the Notes, as of any date of
determination, all Notes theretofore authenticated and delivered under the
Indenture except:
(a) Notes theretofore canceled by the Indenture Trustee or delivered to the
Indenture Trustee for cancellation;
(b) Notes or portions thereof for whose payment money in the necessary amount
has been theretofore irrevocably deposited with the Indenture Trustee in trust
for the holders of such Notes for the payment of principal; and
(c) Notes in exchange for or in lieu of which other Notes have been
authenticated and delivered pursuant to the Indenture unless proof satisfactory
to the Indenture Trustee is presented that any such Notes are held by a Person
in whose hands the Note is a valid obligation; provided, however, that in
determining whether the holders of the requisite percentage of the Outstanding
Note Balance have given any request, demand, authorization, direction, notice,
consent, or waiver hereunder, Notes owned by the Issuer, DRC or any Affiliate of
either of them shall be disregarded and deemed not to be Outstanding, except
that, in determining whether the Indenture Trustee shall be protected in relying
upon any such request, demand, authorization, direction, notice, consent, or
waiver, only Notes that a Responsible Officer of the Indenture Trustee actually
has notice are so owned shall be so disregarded.


“Outstanding Note Balance” shall mean as of any date of determination and Class
of Notes, the Initial Note Balance of such Class of Notes less the sum of (a)
all principal payments actually distributed in respect of such Class (other than
in respect of reimbursed Note Balance Write-Down Amounts, if any) as of such
date, and (b) all Note Balance Write-Down Amounts applied to such Class as of
such date, provided, however, to the extent that for purposes of consents,
approvals, voting or other similar act of the Noteholders under any of the
Transaction Documents, “Outstanding Note Balance” shall exclude Notes which are
held by the Issuer or any Affiliate of the Issuer or any entity consolidated in
DRC’s consolidated financial statements; provided, further, that “Outstanding
Note Balance” as used in Section 6.02 and 6.03 of the Indenture shall be
calculated without regard to any Note Balance Write-Down Amounts applied to such
Class as of such date.
“Overcollateralization Amount” shall mean, for any Payment Date, the excess, if
any, of (i) the Aggregate Loan Balance as of the last day of the related Due
Period over (ii) the sum of (a) the Aggregate Outstanding Note Balance after
taking into account all distributions of principal on such Payment Date and (b)
all unreimbursed Note Balance Write-Down Amounts applied to the Notes as of such
Payment Date..



--------------------------------------------------------------------------------



“Overcollateralization Deficiency Amount” shall mean on any Payment Date, the
excess, if any, of (i) the Required Overcollateralization Amount on such Payment
Date over (ii) the Pro Forma Overcollateralization Amount on such Payment Date.
“Overcollateralization Release Amount” during a Non-Rapid Amortization Period
means (i) on any Payment Date on or after the Stepdown Date, if no Cash
Accumulation Event has occurred and is then continuing, an amount equal to the
excess, if any, of (a) the Pro Forma Overcollateralization Amount on such
Payment Date over (b) the Required Overcollateralization Amount on such Payment
Date; provided that such amount will not exceed the Monthly Principal Amount for
such Payment Date, and (ii) for any other Payment Date, zero.
“Owner” shall mean Diamond Resorts Seller 2013-1, LLC, as sole owner of the
beneficial interests in the Issuer, or any subsequent owners of the beneficial
interests in the Issuer.
“Owner Trustee” shall mean U.S. Bank Trust National Association or any successor
thereof, acting not in its individual capacity but solely as owner trustee under
the Trust Agreement.
“Owner Trustee Expenses” shall mean reasonable out-of-pocket expenses and
indemnities of the Owner Trustee incurred in connection with performance of the
Owner Trustee’s obligations and duties under the Trust Agreement.
“Owner Trustee Fee” shall equal $4,000 a year.
“Payment Date” shall mean the 20th day of each calendar month, or, if such date
is not a Business Day, then the next succeeding Business Day, commencing in
February 2013.



--------------------------------------------------------------------------------



“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.
“Performance Guarantors” means Diamond Resorts Corporation, Diamond Resorts
Holdings, LLC and Diamond Resorts Parent, LLC.
“Permitted Liens” shall mean, as to any Mortgaged Property, (a) the lien of
current real property taxes, ground rents, water charges, sewer rents and
assessments not yet due and payable, (b) covenants, conditions and restrictions,
rights of way, easements and other matters of public record, none of which,
individually or in the aggregate, materially interferes with the current use of
the Mortgaged Property or the security intended to be provided by the related
Mortgage or with the Obligor’s ability to pay his or her obligations when they
become due or materially and adversely affects the value of the Mortgaged
Property and (c) the exceptions (general and specific) set forth in the related
title insurance policy, none of which, individually or in the aggregate,
materially interferes with the security intended to be provided by such Mortgage
or with the Obligor’s ability to pay his or her obligations when they become due
or materially and adversely affects the value of the Mortgaged Property.
“Person” means an individual, general partnership, limited partnership, limited
liability partnership, corporation, business trust, joint stock company, limited
liability company, trust, unincorporated association, joint venture,
Governmental Authority, or other entity of whatever nature.
“Points” shall mean a form of currency, the redemption of which entitles the
holders thereof to reserve the use and occupancy of a Unit at a Points Based
Resort.
“Points-Based Loan” shall mean a Timeshare Loan that is secured by Points-Based
Property. As used in the Transaction Documents, the term “Points-Based Loan”
shall include the related Obligor Note, Points Purchase Contract and other
security documents contained in the related Timeshare Loan File.
“Points-Based Resort” shall mean one or more Resorts in a Collection at which
holders of Points-Based Property are entitled to reserve the use and occupancy
of Units.
“Points-Based Property” shall mean a timeshare interest, other than a fee simple
interest in real estate, regarding one or more Units in one or more Resorts,
denominated in Points, the redemption of which entitles the holder thereof the
right to use and occupy one or more Units within one or more Resorts and the
common areas and common furnishing appurtenant to such Unit or Units for a
specified period of time, on an annual or a biennial basis, as more specifically
described in the Points Purchase Contract.
“Points Purchase Contract” means with respect to a Points-Based Property,
collectively (i) the related Purchase Contract and (ii) the various other
documents and instruments that among other things: (a) in consideration of the
payment of a purchase price, including payment of the related Obligor Note, if
any, grants the Obligor the license or right-touse and occupy one or more Units
in one or more Resorts, (b) imposes certain obligations on the Obligor regarding
payment of the related Obligor Note, the Obligor’s use or occupancy of one or
more Units in one or more Resorts, and the payment of a maintenance fee, and (c)
grants the holder thereof certain rights, including the rights to payment of the
related Obligor Note, if any, and to terminate the Points Purchase Agreement or
revoke the Obligor’s rights under it, and thereafter to resell the Points-Based
Property to another Person.
“Principal Distribution Amount” means with respect to any Payment Date, (i) if
such Payment Date occurs during a Non-Rapid Amortization Period, the excess, if
any, of (a) the sum of (1) the Monthly



--------------------------------------------------------------------------------



Principal Amount, plus (2) the aggregate Loan Balance of all Timeshare Loans
which became Defaulted Timeshare Loans during the related Due Period (other than
Defaulted Timeshare Loans for which the Seller has exercised its option to
repurchase or substitute pursuant to Section 6(b) of the Sale Agreement);
provided, that the amount calculated in clause (2) shall in no event be less
than zero, over (b) the Overcollateralization Release Amount for such Payment
Date, or (ii) if such Payment Date occurs during a Rapid Amortization Period,
the excess, if any, of (a) the entire amount of remaining Available Funds after
making provisions for payments and distributions required under clauses (i)
through (vii) of Section 3.04(a) of the Indenture over (b) the amount, if any,
by which the Reserve Account Required Balance on such Payment Date is greater
than the amount on deposit in the Reserve Account; provided, however, in each
case, the Principal Distribution Amount shall not exceed the Aggregate
Outstanding Note Balance as of such Payment Date prior to any distributions made
on such Payment Date; provided, further, if the sum of Available Funds in the
Collection Account plus the amount on deposit in the Reserve Account is greater
than or equal to the sum of (a) the payments and distributions required under
clauses (i) through (vii) of Section 3.04(a) of the Indenture and (b) the
Aggregate Outstanding Note Balance as of such Payment Date prior to any
distributions made on such Payment Date, then the Principal Distribution Amount
shall equal the Aggregate Outstanding Note Balance as of such Payment Date prior
to any distributions made on such Payment Date.
“Predecessor Servicer Work Product” shall have the meaning specified in Section
5.16(f)(i) of the Indenture.
“Processing Charges” shall mean any amounts due under an Obligor Note in respect
of processing fees, service fees, impound fees or late fees.
“Pro Forma Overcollateralization Amount” shall mean , on any Payment Date, the
excess, if any, of (i) the Aggregate Loan Balance as of the last day of the
related Due Period over
(ii) (a) the Aggregate Outstanding Note Balance on such Payment Date before
taking into account any distributions of principal to the Noteholders on such
Payment Date, plus (b) all unreimbursed Note Balance Write-Down Amounts applied
to the Notes prior to such Payment Date, minus (c) an amount equal to the sum of
(1) the Monthly Principal Amount for such Payment Date and, without duplication,
(2) the aggregate Loan Balance of all Timeshare Loans which became Defaulted
Timeshare Loans during the related Due Period (other than Defaulted Timeshare
Loans for which the Seller has exercised its option to repurchase or substitute
pursuant to Section 6(b) of the Sale Agreement).
“Purchase Agreements” shall mean each purchase agreement, dated as of January
23, 2013, by and between the Seller and a Transferor pursuant to which such
Transferor sells Timeshare Loans to the Seller.
“Purchase Contract” shall mean the purchase contract for a Timeshare Property
executed and delivered by an Obligor and pursuant to which such Obligor
purchased a Timeshare Property.
“Purchase Price” shall mean the original price of the Timeshare Property
purchased by an Obligor.
“Qualified Substitute Timeshare Loan” shall mean a Timeshare Loan which must, on
the related Substitution Date: (i) have a coupon rate not less than the coupon
rate of the substituted Timeshare Loan; (ii) does not have a stated maturity
later than 12 months prior to the Stated Maturity; (iii) comply as of the
related Substitution Date with each of the representations and warranties set
forth in the Sale Agreement and (iv) be related to a Timeshare Property at a
Resort.



--------------------------------------------------------------------------------



“Rapid Amortization Period” shall mean the period which commences on the Rapid
Amortization Period Commencement Date and ends on the Rapid Amortization Period
End Date.
“Rapid Amortization Period Commencement Date” shall be the Determination Date on
which (i) the average of the Default Levels for the last three Due Periods (or
if fewer than three Due Periods have elapsed since the Closing Date, the average
of the Default Levels for the actual number of Due Periods which have elapsed
since the Closing Date) is greater than or equal to 0.75%, (ii) the Recovery
Ratio for such Determination Date is less than 25.00%, (iii) the Cumulative
Default Level exceeds 20.00%, or (iv) the Overcollateralization Amount is less
than the Required Overcollateralization Amount for the two immediately preceding
Payment Dates.
“Rapid Amortization Period End Date” shall be (a) with respect to a Rapid
Amortization Period triggered by clause (i) of the definition of Rapid
Amortization Period Commencement Date, the Determination Date on which the
average of the Default Levels for the requisite number of Due Periods is less
than 0.75%; (b) with respect to a Rapid Amortization Period triggered by clause
(ii) of the definition of Rapid Amortization Period Commencement Date, the date
on which the Recovery Ratio is greater than or equal to 25.00% for three
consecutive Determination Dates, (c) with respect to a Rapid Amortization Period
triggered by clause (iii) of the definition of Rapid Amortization Period
Commencement Date, the date on which the Notes have been paid in full; and (d)
with respect to a Rapid Amortization Period triggered by clause (iv) of the
definition of Rapid Amortization Period Commencement Date, the Determination
Date on which the Overcollateralization Amount for the immediately preceding
Payment Date is equal to or greater than the Required Overcollateralization
Amount for such Payment Date.
“Rating Agency” shall mean S&P or its permitted successors and assigns.
“Receivables” means the payments required to be made pursuant to an Obligor
Note. “Record Date” shall mean, with respect to any Payment Date, (i) for Notes
in book-entry form, the close of business on the Business day immediately
preceding such Payment Date and (ii) for Definitive Notes, the close of business
on the last Business Day of the calendar month immediately preceding the month
in which such Payment Date occurs.
“Recovery Ratio” for any Determination Date, equals: (i) if any Timeshare Loans
became Defaulted Timeshare Loans during the three immediately preceding Due
Periods (or if fewer than three Due Periods have elapsed, the actual number of
Due Periods which have elapsed), the percentage equivalent of a fraction (a) the
numerator of which is equal to the sum of (x) the aggregate Loan Balances of all
Timeshare Loans that became Defaulted Timeshare Loans during the three
immediately preceding Due Periods (or if fewer than three Due Periods have
elapsed, the actual number of Due Periods which have elapsed) that were
substituted for or repurchased by the Seller prior to such Determination Date
(with the principal balance of each Timeshare Loan determined as of the day
immediately preceding the date on which such Timeshare Loan became a Defaulted
Timeshare Loan) and (y) all recoveries or remarketing proceeds received during
the three immediately preceding Due Periods (or if fewer than three Due Periods
have elapsed, the actual number of Due Periods which have elapsed) in respect of
Defaulted Timeshare Loans for which the Seller did not exercise its option to
repurchase or substitute prior to such Determination Date and (b) the
denominator of which is the aggregate Loan Balances of all Timeshare Loans that
became Defaulted Timeshare Loans during the three immediately preceding Due
Periods (or if fewer than three Due Periods have elapsed, the actual number of
Due Periods which have elapsed); and (ii) otherwise, 100%.



--------------------------------------------------------------------------------



“Redemption Date” shall mean with respect to the redemption of the Notes on or
after the Optional Redemption Date, the date fixed pursuant to Section 10.01 of
the Indenture.
“Redemption Price” shall be equal to the sum of the Aggregate Outstanding Note
Balance and unreimbursed Note Balance Write-Down Amounts, if any, plus accrued
and unpaid interest to the Redemption Date.
“Regulation S Global Note” shall have the meaning specified in Section 2.02 of
the Indenture.
“Related Security” shall mean with respect to any Timeshare Loan owned by a
Person, (i) all of such Person’s interest in the Timeshare Property arising
under or in connection with the related Mortgage or Points Purchase Agreement,
including, without limitation, all Liquidation Proceeds and Insurance Proceeds
received with respect thereto on or after the related Cut-Off Date, and the
Timeshare Loan Documents relating to such Timeshare Loan, (ii) all other
security interests or liens and property subject thereto from time to time
purporting to secure payment of such Timeshare Loan, together with all
mortgages, assignments and financing statements signed by an Obligor describing
any collateral securing such Timeshare Loan, (iii) all guarantees, insurance and
other agreements or arrangements of whatever character from time to time
supporting or securing payment of such Timeshare Loan, (iv) all other security
and books, records and computer tapes relating to the foregoing and (v) all of
such Person’s right, title and interest in and to any other account into which
collections in respect of such Timeshare Loans may be deposited from time to
time.
“Relevant UCC” shall mean the Uniform Commercial Code as in effect in the
applicable jurisdiction.
“Request” shall have the meaning specified in Section 1.2(b) of the Custodial
Agreement.
“Repurchase Price” shall mean with respect to any Timeshare Loan to be purchased
by the Seller pursuant to the Sale Agreement, a cash price equal to the Loan
Balance of such Timeshare Loan as of the date of such repurchase, together with
all accrued and unpaid interest on such Timeshare Loan at the related coupon
rate to but not including the due date in the then current Due Period.
“Request for Release” shall be a request signed by the Servicer in the form
attached as Exhibit B to the Custodial Agreement.
“Required Overcollateralization Amount” shall mean, on any Payment Date, an
amount equal to (i) prior to the Stepdown Date, the product of (a) the Initial
Overcollateralization Percentage and (b) the Aggregate Loan Balance as of the
Initial Cut-Off Date; and (ii) on or after the Stepdown Date, (a) if no Cash
Accumulation Event has occurred and is continuing, the greater of (1) 1.00% of
the Aggregate Loan Balance as of the Initial Cut-Off Date and (2) the product of
(x) the Target Overcollateralization Percentage and (y) the Aggregate Loan
Balance as of the last day of the related Due Period and (b) if a Cash
Accumulation Event has occurred and is continuing, the Required
Overcollateralization Amount as determined on the immediately preceding Payment
Date.
“Reservation System” shall mean the reservation system operated by Diamond
Resorts International Club, Inc. (d/b/a THE Club®), a Florida corporation, and
any other system(s) pursuant to which reservations for particular locations,
times,lengths of stay and unit types at Resorts with respect to Points-Based
Property are received, accepted, modified or canceled.



--------------------------------------------------------------------------------



“Reserve Account” shall mean the account maintained by the Indenture Trustee
pursuant to Section 3.02(b) of the Indenture.
“Reserve Account Draw Amount” shall have the meaning specified in Section
3.02(b)(i) of the Indenture.
“Reserve Account Floor Amount” shall mean, for any Payment Date, an amount equal
to the lesser of (i) 0.25% of the aggregate Initial Note Balance of each Class
of Notes and
(ii) 50% of the Aggregate Outstanding Note Balance on such Payment Date prior to
taking into account any distributions of principal on such Payment Date.
“Reserve Account Initial Deposit” shall mean 1.00% of the Aggregate Loan Balance
as of the Initial Cut-Off Date.
“Reserve Account Required Balance” shall mean, for any Payment Date, (i)
occurring during a Rapid Amortization Period, an amount equal to the Reserve
Account Floor Amount, or (ii) occurring during a Non-Rapid Amortization Period,
(a) if no Cash Accumulation Event has occurred and is continuing, an amount
equal to 1.00% of the Aggregate Loan Balance as of the last day of the related
Due Period, or (b) if a Cash Accumulation Event has occurred and is continuing,
an amount equal to the product of (x) the Aggregate Loan Balance as of the last
day of the related Due Period and (y) the greater of (1) 15.0% and (2) the
product of (A) two and (B) the Delinquency Level for such Due Period; provided,
however, that in no event will the Reserve Account Required Balance be less than
the Reserve Account Floor Amount.
“Resort” shall mean each of the resorts in a Collection and each Resort related
to a Mortgage Loan.
“Resort Associations” shall mean each homeowner’s association related to a
Resort.
“Responsible Officer” shall mean (a) when used with respect to the Indenture
Trustee, any officer assigned to the Corporate Trust Office, including any
Managing Director, Vice President, Assistant Vice President, Secretary,
Treasurer, any trust officer or any other officer of the Indenture Trustee
customarily performing functions similar to those performed by any of the above
designated officers, and also, with respect to a particular matter, any other
officer to whom such matter is referred because of such officer’s knowledge of
and familiarity with the particular subject; (b) when used with respect to the
Servicer, any officer responsible for the administration or management of the
Servicer’s servicing department; (c) when used with respect to the Issuer, any
officer of the Owner Trustee having direct responsibility for administration of
the Trust Agreement and, for so long as the Administration Agreement is in
effect, any officer of the Administrator, and (d) with respect to any other
Person, the Chairman of the Board, the President, a Vice President, the
Treasurer, the Secretary or the manager of such Person.
“Restricted Period” shall mean the 40-day period prescribed by Regulation S
commencing on the later of (a) the date upon which Notes are first offered to
Persons other than the Initial Purchaser and any other distributor (as such term
is defined in Regulation S) of the Notes, and (b) the Closing Date.
“Rule 144A Global Note” shall have the meaning specified in Section 2.02 of the
Indenture.
“S&P” shall mean Standard & Poor’s Ratings Services, a Standard & Poor’s
Financial Services LLC business.



--------------------------------------------------------------------------------



“Sale Agreement” shall mean the agreement, dated as of January 23, 2013, by and
between the Seller and the Issuer pursuant to which the Seller sells the
Timeshare Loans to the Issuer.
“Schedule of Timeshare Loans” means the list of Timeshare Loans attached to the
Sale Agreement in electronic format as Exhibit A, as amended from time to time
to reflect repurchases and substitutions pursuant to the terms of the Sale
Agreement and the Indenture, which list shall set forth the following
information with respect to each Timeshare Loans as of the related Cut-Off Date,
in numbered columns:
1 Loan/Contract Number
2 Name of Obligor
3 Unit(s)/Week(s)/Point(s), as applicable
4 Interest Rate Per Annum
5 Date of Origination
6 Original Loan Balance
        7 Maturity Date
8 Monthly Payment Amount
        9 Original Term (in months)
10 Outstanding Loan Balance
        11 Points-Based Loan/Mortgage Loan
12 Name of Originator


“Scheduled Foreclosure Date” shall have the meaning specified in Section 1.2(b)
of the Custodial Agreement.
“Securities Act” shall mean the Securities Act of 1933, as amended.
“Seller” shall mean Diamond Resorts Seller 2013-1, LLC, a Delaware limited
liability company.
“Seller Undertaking Agreement” shall mean that certain Seller Undertaking
Agreement, dated as of January 23, 2013 by the Performance Guarantors in favor
of the Issuer and the Indenture Trustee.
“Servicing Fee” shall mean for any Payment Date, an amount equal to the product
of (i) one-twelfth of 1.50% and (ii) the Aggregate Loan Balance as of the first
day of the related Due Period.
“Servicer” initially shall mean Diamond Resorts Financial Services, Inc. and its
permitted successors and assigns or such other successor servicer as provided in
the Indenture.
“Servicer Event of Default” shall have the meaning specified in Section 5.04 of
the Indenture.
“Servicer Undertaking Agreement” shall mean that certain Servicer Undertaking
Agreement, dated as of January 23, 2013, by the Performance Guarantors in favor
of the Issuer and the Indenture Trustee.



--------------------------------------------------------------------------------



“Servicing Officer” shall mean those officers of the Servicer involved in, or
responsible for, the administration and servicing of the Timeshare Loans, as
identified on the list of Servicing Officers furnished by the Servicer to the
Indenture Trustee and the Noteholders from time to time.
“Servicing Standard” shall have the meaning specified in Section 5.01 of the
Indenture.
“Stated Maturity” shall mean the Payment Date occurring in January 2025.
“Statutory Trust Statute” shall mean Chapter 38 of Title 12 of the Delaware
Code, 12 Del. C. § 3801, et seq., as the same may be amended from time to time.
“Stepdown Date” shall mean the Payment Date on which the Aggregate Loan Balance
as of the end of the related Due Period is less than 50.0% of the Aggregate Loan
Balance as of the Initial Cut-Off Date.
“Substitute Conveyed Timeshare Property” shall have the meaning specified in
Section 2(b) of the Sale Agreement.
“Substitution Cut-Off Date” shall mean with respect to any Substitution Date,
the close of business on the last day of the calendar month immediately
preceding such Substitution Date or such other date designated by the Servicer.
“Substitution Date” shall mean with respect to a Qualified Substitute Timeshare
Loan, the date on which the Issuer acquires such Qualified Substitute Timeshare
Loan from the Seller.
“Substitution Shortfall Amount” shall mean with respect to a substitution
pursuant to Section 4.04 of the Indenture, an amount equal to the excess, if
any, of (a) the Loan Balance of the Timeshare Loan being replaced as of the
Substitution Date, together with all accrued and unpaid interest on such
Timeshare Loan at the related coupon rate to but not including the due date in
the related Due Period over (b) the Loan Balance of the Qualified Substitute
Timeshare Loan as of the Substitution Date. If on any Substitution Date, one or
more Qualified Substitute Timeshare Loans are substituted for one or more
Timeshare Loans, the Substitution Shortfall Amount shall be determined as
provided in the preceding sentence on an aggregate basis.
“Successor Servicer” shall mean the Back-Up Servicer and its permitted
successors and assigns, as provided in the Indenture, upon succeeding to the
responsibilities and obligations of the Servicer in accordance with Section 5.16
of the Indenture.
“Tape(s)” shall have the meaning specified in Section 5.16(b) of the Indenture.
“Target Overcollateralization Percentage” shall mean 10.0%
“Temporary Regulation S Global Note” shall have the meaning specified in Section
2.02 of the Indenture.
“Timeshare Laws” means the provisions of any applicable laws, statutes or
regulations and all amendments, modifications or replacements thereof and
successors thereto, and all regulations and guidelines promulgated thereunder or
with respect thereto, now or hereafter enacted.



--------------------------------------------------------------------------------



“Timeshare Loan” shall mean a Mortgage Loan, a Points-Based Loan or a Qualified
Substitute Timeshare Loan subject to the lien of the Indenture.
“Timeshare Loan Acquisition Price” shall mean on any date of determination, with
respect to any Timeshare Loan, an amount equal to the Loan Balance of such
Timeshare Loan plus accrued interest thereon.
“Timeshare Loan Documents” shall mean, with respect to a Timeshare Loan and each
Obligor, the related (i) Timeshare Loan Files and (ii) Timeshare Loan Servicing
Files.
“Timeshare Loan Files” shall mean with respect to any purchaser of a Timeshare
Property for which the Obligor is a party to a Timeshare Loan, the following
documents executed by such purchaser or delivered in connection with such
Timeshare Loan:
(a) an original Obligor Note bearing all intervening endorsements showing a
complete chain of endorsements from the originator of such Timeshare Loan to the
Last Endorsee, endorsed by the Last Endorsee, without recourse, in the following
form: “Pay to the order of _____________, without recourse” and signed in the
name of the Last Endorsee by an authorized officer;
(b) if such Timeshare Loan is a Mortgage Loan, the original Mortgage or deed of
trust containing the original signatures of all persons named as the maker, the
mortgagor or trustor with evidence of recording indicated, provided, however,
that no such original Mortgage shall be required if the among the applicable
Timeshare Loan File is a certified copy of the recorded Mortgage and an original
or copy of the title insurance policy (or other evidence of title insurance,
including title commitment or binder);
(c) if such Timeshare Loan is a Mortgage Loan, an original individual or bulk
assignment of the Mortgage in blank and in recordable form and signed in the
name of the Last Endorsee by an authorized officer;
(d) if such Timeshare Loan is a Mortgage Loan, the originals of all intervening
assignments (or a copy certified to the Custodian) of the Mortgage (if
applicable) showing a complete chain of assignments from the originator of such
Mortgage Loan to the Last Endorsee;
(e) if such Timeshare Loan is a Mortgage Loan, an original or copy of any
assumption or modification of the Obligor Note or Mortgage with evidence of
recording thereon or an original or a copy of the title insurance policy with
respect to such Mortgage;
(f) if such Timeshare Loan is a Mortgage Loan, an original or a copy of an
individual or bulk title insurance policy or master blanket title insurance
policy covering such Mortgage Loan when applicable (or a commitment for title
insurance or an opinion of counsel with respect to title and liens encumbering
the Mortgaged Property);


(g) the original power of attorney (or a certified copy), if applicable;
(h) the original or a copy of the Purchase Contract that relates to each Obligor
Note, including any addenda thereto;
(i) if such Timeshare Loan is a Points-Based Loan: (i) the original or a copy of
the Points Purchase Contract pursuant to which the applicable Points-Based
Property was originally sold by the seller thereof, whether or not an Originator
(provided that if the seller of such Points-Based Property is not an Originator,
such Points Purchase Contract has been assigned to a transferor), including any
addenda thereto and (ii) an original or copy of any assumption or modification
of such Points Purchase Contract (if applicable); and



--------------------------------------------------------------------------------



(j) the original truth-in-lending disclosure statement (or a copy) that relates
to each Timeshare Loan.


“Timeshare Loan Servicing File” shall mean, with respect to each Timeshare Loan
and each Obligor a copy of the related Timeshare Loan File and all other papers
and computerized records customarily maintained by the Servicer in servicing
timeshare loans comparable to the Timeshare Loans.
“Timeshare Property” shall mean a Points-Based Property or a Mortgaged Property,
as the case may be.
“Trailing Documents” shall have the meaning specified in Section 1.1(c) of the
Custodial Agreement.
“Transaction Documents” shall mean the Indenture, the Custodial Agreement, the
Purchase Agreements, the Sale Agreement, the Trust Agreement, the Administration
Agreement, the Seller Undertaking Agreement, the Servicer Undertaking Agreement,
the Note Purchase Agreement and all other agreements, documents or instruments
delivered in connection with the transactions contemplated thereby.
“Transferors” shall mean Diamond Resorts Issuer 2008 LLC and Diamond Resorts
Finance Holding Company.
“Transition Expenses” means any documented costs and expenses (other than
general overhead expenses) incurred by the Back-Up Servicer should it become the
Successor Servicer as a direct consequence of the termination or resignation of
the initial Servicer and the transition of the duties and obligations of the
initial Servicer to the Successor Servicer.
“Trust Accounts” shall mean collectively, the Collection Account, the Reserve
Account and such other accounts established by the Indenture Trustee pursuant to
Section 3.02 of the Indenture.
“Trust Agreement” shall mean that certain trust agreement, dated as of January
9, 2013 and amended and restated as of January 23, 2013, by and between the
Owner and the Owner Trustee.



--------------------------------------------------------------------------------



“Trust Estate” shall have the meaning specified in the Granting Clause of the
Indenture.
“Unit” shall mean a residential unit or dwelling at a Resort.
“USAP” shall have the meaning specified in Section 5.05(c) of the Indenture.
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
- 28



--------------------------------------------------------------------------------



Final
EXHIBIT A
FORM OF NOTES



--------------------------------------------------------------------------------



CLASS A NOTE
THIS NOTE (OR ITS PREDECESSOR) WAS ORIGINALLY ISSUED IN A TRANSACTION EXEMPT
FROM REGISTRATION UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), AND NEITHER THIS NOTE NOR ANY INTEREST HEREIN MAY BE
OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN
APPLICABLE EXEMPTION THEREFROM. EACH PURCHASER OF THIS NOTE OR ANY INTEREST
HEREIN IS HEREBY NOTIFIED THAT THE SELLER OF THIS NOTE OR ANY INTEREST HEREIN
MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF THE
SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER.
THE HOLDER OF THIS NOTE AGREES FOR THE BENEFIT OF THE ISSUER THAT (A) THIS NOTE
AND ANY INTEREST HEREIN MAY BE OFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED
IN MINIMUM DENOMINATIONS OF $100,000 AND IN INTEGRAL MULTIPLES OF $1,000 IN
EXCESS THEREOF, AND ONLY (I) IN THE UNITED STATES TO A PERSON WHOM THE SELLER
REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A
UNDER THE SECURITIES ACT) IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE
144A, (II) OUTSIDE THE UNITED STATES IN AN OFFSHORE TRANSACTION IN ACCORDANCE
WITH RULE 904 OF REGULATION S, (III) PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER THE SECURITIES ACT PROVIDED BY RULE 144 THEREUNDER (IF AVAILABLE) OR (IV)
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT, IN
EACH OF CASES (I) THROUGH (IV) IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS
OF ANY STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION, AND (B)
THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO, NOTIFY ANY PURCHASER
OF THIS NOTE OR ANY INTEREST HEREIN FROM IT OF THE RESALE RESTRICTIONS REFERRED
TO IN (A) ABOVE.
UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY
TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE NOTE REGISTRAR OR ANY
AGENT THEREOF FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY NOTE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO
CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.
NO RESALE OR OTHER TRANSFER OF THIS NOTE OR ANY INTEREST HEREIN SHALL BE MADE TO
ANY TRANSFEREE UNLESS (A) SUCH TRANSFEREE IS NOT, AND WILL NOT ACQUIRE THIS NOTE
OR ANY INTEREST HEREIN ON BEHALF OR WITH THE ASSETS OF, ANY “EMPLOYEE BENEFIT
PLAN” AS DEFINED IN SECTION 3(3) OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT
OF 1974, AS AMENDED (“ERISA”), THAT IS SUBJECT TO TITLE I OF ERISA OR ANY OTHER
“PLAN” AS DEFINED IN SECTION 4975(e)(1) OF THE INTERNAL REVENUE CODE OF 1986, AS
AMENDED (THE “CODE”), THAT IS SUBJECT TO SECTION 4975 OF THE CODE OR ANY ENTITY
WHOSE UNDERLYING ASSETS INCLUDE PLAN ASSETS BY REASON OF AN EMPLOYEE BENEFIT
PLAN’S OR PLAN’S INVESTMENT IN SUCH ENTITY, OR ANY PLAN THAT IS SUBJECT TO ANY
SUBSTANTIALLY SIMILAR PROVISION OF



--------------------------------------------------------------------------------



FEDERAL, STATE OR LOCAL LAW (“SIMILAR LAW”) OR (B) NO “PROHIBITED TRANSACTION”
UNDER ERISA OR SECTION 4975 OF THE CODE AND NO VIOLATION OF SIMILAR LAW THAT, IN
EITHER CASE, IS NOT COVERED BY A STATUTORY, REGULATORY OR ADMINISTRATIVE
EXEMPTION WILL OCCUR IN CONNECTION WITH THE PURCHASER’S OR SUCH TRANSFEREE’S
ACQUISITION, HOLDING OR DISPOSITION OF THIS NOTE OR ANY INTEREST HEREIN.





--------------------------------------------------------------------------------



DIAMOND RESORTS OWNER TRUST 2013-1
TIMESHARE LOAN BACKED NOTES, SERIES 2013-1, CLASS A


RULE 144A GLOBAL NOTE
Note Rate: 1.95% Initial Payment Date: February 20, 2013 Stated Maturity:
January 20, 2025 Initial Note Balance: Up to $88,640,000 Note No: CUSIP No:
25272Q AA8 ISIN No: US25272QAA85
FOR VALUE RECEIVED, Diamond Resorts Owner Trust 2013-1, a Delaware statutory
trust (the “Issuer”) hereby promises to pay to Cede & Co. (the “Holder”) or its
assigns, the principal sum of up to Eighty-Eight Million Six Hundred Forty
Thousand Dollars ($88,640,000) in lawful money of the United States of America
and in immediately available funds, on the dates and in the principal amounts
provided in the Indenture, dated as of January 23, 2013 (the “Indenture”), by
and among the Issuer, Diamond Resorts Financial Services, Inc., as servicer and
Wells Fargo Bank, National Association, as indenture trustee (the “Indenture
Trustee”), and to pay interest at the Note Rate on the Outstanding Note Balance
of this Timeshare Loan Backed Note, Series 2013-1, Class A (this “Class A Note”)
until paid in full, at the rates per annum and on the dates provided in the
Indenture. Capitalized terms used but not defined herein shall have the meanings
given them in “Standard Definitions” attached as Annex A to the Indenture.
By its holding of this Class A Note, the Holder shall be deemed to accept the
terms of the Indenture and agree to be bound thereby.
Unless the certificate of authentication hereon has been executed by the
Indenture Trustee referred to herein by manual signature, this Class A Note
shall not be entitled to any benefit under the Indenture or be valid or
obligatory for any purpose.



--------------------------------------------------------------------------------



This Class A Note is one of a duly authorized issue of notes of the Issuer
designated as its “Class A Notes” and issued under the Indenture.
This Class A Note is secured by the pledge to the Indenture Trustee under the
Indenture of the Trust Estate and recourse is limited to the extent set forth in
the Indenture. The amounts owed under this Class A Note shall not include any
recourse to the Indenture Trustee or any affiliates thereof.
If certain Events of Default under the Indenture have been declared or occur,
the Outstanding Note Balance of the Class A Notes may be declared immediately
due and payable or payments of principal may be accelerated in the manner and
with the effect provided in the Indenture. Notice of such declaration will be
given by mail to holders of the Class A Notes, as their names and addresses
appear in the Note Register, as provided in the Indenture. Subject to the terms
of the Indenture, upon payment of such principal amount together with all
accrued interest, the obligations of the Issuer with respect to the payment of
principal and interest on this Class A Note shall terminate.
The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Issuer and the rights of the holders of the Class A Notes under the Indenture at
any time by the Issuer and the Indenture Trustee with the consent of such
holders of the percentages specified in the Indenture at the time Outstanding.
The Indenture also contains provisions permitting such holders of specified
percentages in Outstanding Note Balance of the Class A Notes, at the time
Outstanding, on behalf of all the holders, to waive compliance by the Issuer
with certain provisions of the Indenture and certain past defaults under the
Indenture and their consequences. Any such consent or waiver by the holder of
this Class A Note shall be conclusive and binding upon such holder and upon all
future holders of this Class A Note issued upon the registration of transfer
hereof or in exchange herefor or in lieu hereof, whether or not notation of such
consent or waiver is made upon this Class A Note.
Each Class A Note may be issued only in registered form and only in minimum
denominations of at least $100,000 and integral multiples of $1,000 in excess
thereof; provided that the foregoing shall not restrict or prevent the transfer
in accordance with Section 2.04 of the Indenture of any Class A Note having a
remaining Outstanding Note Balance of other than an integral multiple of $1,000,
or the issuance of a single Class A Note with a denomination less than $100,000.
The holder of this Class A Note is deemed to acknowledge that the Class A Notes
may be purchased and transferred only in minimum denominations of $100,000 and
integral multiples of $1,000 in excess thereof and that this Class A Note (or
any beneficial interests herein) may not be transferred in an amount less than
such authorized denominations or which would result in the holder of this Class
A Note having a beneficial interest below such authorized denominations.
The Issuer has structured the transaction contemplated by the Indenture and the
Notes with the intention that the Notes will qualify under applicable tax law as
indebtedness. The Issuer, the Indenture Trustee and each Noteholder, by
acceptance of this Note, agree to the treat the Notes as indebtedness for all
income tax purposes, unless otherwise required by applicable law. The Issuer,
the Indenture Trustee and any agent of the Issuer or the Indenture Trustee may
treat the Person in whose name this Class A Note is registered as the owner
hereof for all purposes, whether or not this Class A Note may be overdue, and
neither the Issuer, the Indenture Trustee nor any such agent shall be affected
by notice to the contrary.



--------------------------------------------------------------------------------



No transfer of this Class A Note or any interest herein may be made unless that
transfer is made pursuant to an effective registration statement under the
Securities Act and an effective registration or a qualification under applicable
state securities laws, or is made in a transaction that does not require such
registration or qualification because the transfer satisfies one of the
following: (i) such transfer is in compliance with Rule 144A under the
Securities Act, to a person who the transferor reasonably believes is a
Qualified Institutional Buyer (as defined in Rule 144A) that is purchasing for
its own account or for the account of a Qualified Institutional Buyer and to
whom notice is given that such transfer is being made in reliance upon Rule 144A
under the Securities Act as certified by such transferee in a letter in the form
of Exhibit B attached to the Indenture; (ii) such transfer is in compliance with
Regulation S under the Securities Act as certified by such transferee in a
letter in the form of Exhibit B attached to the Indenture, or (iii) after the
appropriate holding period, such transfer is pursuant to an exemption from
registration under the Securities Act provided by Rule 144 under the Securities
Act, in each case in accordance with any applicable securities laws of any state
of the United States. None of the Issuer, the Servicer or the Indenture Trustee
is obligated to register or qualify the Notes under the Securities Act or any
other securities law or to take any action not otherwise required under the
Indenture to permit the transfer of any Note without registration.
Interests in this Class A Note may be exchanged for an interest in the
corresponding Temporary Regulation S Global Note or Regulation S Global Note, in
each case subject to the restrictions specified in the Indenture.
Notwithstanding the foregoing, for so long as this Class A Note is registered in
the name of Cede & Co. or in such other name as is requested by an authorized
representative of DTC, transfers of interests in this Class A Note shall be made
through the book-entry facilities of DTC.
The Indenture and this Class A Note shall be deemed to be contracts made under
the laws of the State of New York and shall for all purposes be governed by, and
construed in accordance with, the laws of the State of New York.
Section 13.05 of the Indenture is incorporated herein by reference.



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Issuer has caused this instrument to be duly executed by
the manual signature of its duly Authorized Officer.
Dated: January , 2013
DIAMOND RESORTS OWNER TRUST 2013-1
By: U.S. BANK TRUST NATIONAL ASSOCIATION, not in its individual capacity but
solely as Owner Trustee
By: ___________________________ Name: Title:



--------------------------------------------------------------------------------



INDENTURE TRUSTEE'S CERTIFICATE OF AUTHENTICATION
This is one of the Class A Notes referred to in the within mentioned Indenture.
Dated: January , 2013
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Indenture Trustee
By: ___________________________ Name: Title:



--------------------------------------------------------------------------------



CLASS B NOTE
THIS NOTE (OR ITS PREDECESSOR) WAS ORIGINALLY ISSUED IN A TRANSACTION EXEMPT
FROM REGISTRATION UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), AND NEITHER THIS NOTE NOR ANY INTEREST HEREIN MAY BE
OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN
APPLICABLE EXEMPTION THEREFROM. EACH PURCHASER OF THIS NOTE OR ANY INTEREST
HEREIN IS HEREBY NOTIFIED THAT THE SELLER OF THIS NOTE OR ANY INTEREST HEREIN
MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF THE
SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER.
THE HOLDER OF THIS NOTE AGREES FOR THE BENEFIT OF THE ISSUER THAT (A) THIS NOTE
AND ANY INTEREST HEREIN MAY BE OFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED
IN MINIMUM DENOMINATIONS OF $100,000 AND IN INTEGRAL MULTIPLES OF $1,000 IN
EXCESS THEREOF, AND ONLY (I) IN THE UNITED STATES TO A PERSON WHOM THE SELLER
REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A
UNDER THE SECURITIES ACT) IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE
144A, (II) OUTSIDE THE UNITED STATES IN AN OFFSHORE TRANSACTION IN ACCORDANCE
WITH RULE 904 OF REGULATION S, (III) PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER THE SECURITIES ACT PROVIDED BY RULE 144 THEREUNDER (IF AVAILABLE) OR (IV)
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT, IN
EACH OF CASES (I) THROUGH (IV) IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS
OF ANY STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION, AND (B)
THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO, NOTIFY ANY PURCHASER
OF THIS NOTE OR ANY INTEREST HEREIN FROM IT OF THE RESALE RESTRICTIONS REFERRED
TO IN (A) ABOVE.
UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY
TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE NOTE REGISTRAR OR ANY
AGENT THEREOF FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY NOTE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO
CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.
NO RESALE OR OTHER TRANSFER OF THIS NOTE OR ANY INTEREST HEREIN SHALL BE MADE TO
ANY TRANSFEREE UNLESS (A) SUCH TRANSFEREE IS NOT, AND WILL NOT ACQUIRE THIS NOTE
OR ANY INTEREST HEREIN ON BEHALF OR WITH THE ASSETS OF, ANY “EMPLOYEE BENEFIT
PLAN” AS DEFINED IN SECTION 3(3) OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT
OF 1974, AS AMENDED (“ERISA”), THAT IS SUBJECT TO TITLE I OF ERISA OR ANY OTHER
“PLAN” AS DEFINED IN SECTION 4975(e)(1) OF THE INTERNAL REVENUE CODE OF 1986, AS
AMENDED (THE “CODE”), THAT IS SUBJECT TO SECTION 4975 OF THE CODE OR ANY ENTITY
WHOSE UNDERLYING ASSETS INCLUDE PLAN ASSETS BY REASON OF AN EMPLOYEE BENEFIT
PLAN’S OR PLAN’S INVESTMENT IN SUCH ENTITY, OR ANY PLAN THAT IS SUBJECT TO ANY
SUBSTANTIALLY SIMILAR PROVISION OF



--------------------------------------------------------------------------------



FEDERAL, STATE OR LOCAL LAW (“SIMILAR LAW”) OR (B) NO “PROHIBITED TRANSACTION”
UNDER ERISA OR SECTION 4975 OF THE CODE AND NO VIOLATION OF SIMILAR LAW THAT, IN
EITHER CASE, IS NOT COVERED BY A STATUTORY, REGULATORY OR ADMINISTRATIVE
EXEMPTION WILL OCCUR IN CONNECTION WITH THE PURCHASER’S OR SUCH TRANSFEREE’S
ACQUISITION, HOLDING OR DISPOSITION OF THIS NOTE OR ANY INTEREST HEREIN.





--------------------------------------------------------------------------------



DIAMOND RESORTS OWNER TRUST 2013-1
TIMESHARE LOAN BACKED NOTES, SERIES 2013-1, CLASS B


RULE 144A GLOBAL NOTE
Note Rate: 2.89% Initial Payment Date: February 20, 2013 Stated Maturity:
January 20, 2025 Initial Note Balance: Up to $4,920,000 Note No: CUSIP No:
25272Q AB6 ISIN No: US25272QAB68
FOR VALUE RECEIVED, Diamond Resorts Owner Trust 2013-1, a Delaware statutory
trust (the “Issuer”) hereby promises to pay to Cede & Co. (the “Holder”) or its
assigns, the principal sum of up to Four Million Nine Hundred Twenty Thousand
Dollars ($4,920,000) in lawful money of the United States of America and in
immediately available funds, on the dates and in the principal amounts provided
in the Indenture, dated as of January 23, 2013 (the “Indenture”), by and among
the Issuer, Diamond Resorts Financial Services, Inc., as servicer and Wells
Fargo Bank, National Association, as indenture trustee (the “Indenture
Trustee”), and to pay interest at the Note Rate on the Outstanding Note Balance
of this Timeshare Loan Backed Note, Series 2013-1, Class B (this “Class B Note”)
until paid in full, at the rates per annum and on the dates provided in the
Indenture. Capitalized terms used but not defined herein shall have the meanings
given them in “Standard Definitions” attached as Annex A to the Indenture.
By its holding of this Class B Note, the Holder shall be deemed to accept the
terms of the Indenture and agree to be bound thereby.
Unless the certificate of authentication hereon has been executed by the
Indenture Trustee referred to herein by manual signature, this Class B Note
shall not be entitled to any benefit under the Indenture or be valid or
obligatory for any purpose.



--------------------------------------------------------------------------------



This Class B Note is one of a duly authorized issue of notes of the Issuer
designated as its “Class B Notes” and issued under the Indenture.
This Class B Note is secured by the pledge to the Indenture Trustee under the
Indenture of the Trust Estate and recourse is limited to the extent set forth in
the Indenture. The amounts owed under this Class B Note shall not include any
recourse to the Indenture Trustee or any affiliates thereof.
If certain Events of Default under the Indenture have been declared or occur,
the Outstanding Note Balance of the Class B Notes may be declared immediately
due and payable or payments of principal may be accelerated in the manner and
with the effect provided in the Indenture. Notice of such declaration will be
given by mail to holders of the Class B Notes, as their names and addresses
appear in the Note Register, as provided in the Indenture. Subject to the terms
of the Indenture, upon payment of such principal amount together with all
accrued interest, the obligations of the Issuer with respect to the payment of
principal and interest on this Class B Note shall terminate.
The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Issuer and the rights of the holders of the Class B Notes under the Indenture at
any time by the Issuer and the Indenture Trustee with the consent of such
holders of the percentages specified in the Indenture at the time Outstanding.
The Indenture also contains provisions permitting such holders of specified
percentages in Outstanding Note Balance of the Class B Notes, at the time
Outstanding, on behalf of all the holders, to waive compliance by the Issuer
with certain provisions of the Indenture and certain past defaults under the
Indenture and their consequences. Any such consent or waiver by the holder of
this Class B Note shall be conclusive and binding upon such holder and upon all
future holders of this Class B Note issued upon the registration of transfer
hereof or in exchange herefor or in lieu hereof, whether or not notation of such
consent or waiver is made upon this Class B Note.
Each Class B Note may be issued only in registered form and only in minimum
denominations of at least $100,000 and integral multiples of $1,000 in excess
thereof; provided that the foregoing shall not restrict or prevent the transfer
in accordance with Section 2.04 of the Indenture of any Class B Note having a
remaining Outstanding Note Balance of other than an integral multiple of $1,000,
or the issuance of a single Class B Note with a denomination less than $100,000.
The holder of this Class B Note is deemed to acknowledge that the Class B Notes
may be purchased and transferred only in minimum denominations of $100,000 and
integral multiples of $1,000 in excess thereof and that this Class B Note (or
any beneficial interests herein) may not be transferred in an amount less than
such authorized denominations or which would result in the holder of this Class
B Note having a beneficial interest below such authorized denominations.
The Issuer has structured the transaction contemplated by the Indenture and the
Notes with the intention that the Notes will qualify under applicable tax law as
indebtedness. The Issuer, the Indenture Trustee and each Noteholder, by
acceptance of this Note, agree to the treat the Notes as indebtedness for all
income tax purposes, unless otherwise required by applicable law. The Issuer,
the Indenture Trustee and any agent of the Issuer or the Indenture Trustee may
treat the Person in whose name this Class B Note is registered as the owner
hereof for all purposes, whether or not this Class B Note may be overdue, and
neither the Issuer, the Indenture Trustee nor any such agent shall be affected
by notice to the contrary.



--------------------------------------------------------------------------------



No transfer of this Class B Note or any interest herein may be made unless that
transfer is made pursuant to an effective registration statement under the
Securities Act and an effective registration or a qualification under applicable
state securities laws, or is made in a transaction that does not require such
registration or qualification because the transfer satisfies one of the
following: (i) such transfer is in compliance with Rule 144A under the
Securities Act, to a person who the transferor reasonably believes is a
Qualified Institutional Buyer (as defined in Rule 144A) that is purchasing for
its own account or for the account of a Qualified Institutional Buyer and to
whom notice is given that such transfer is being made in reliance upon Rule 144A
under the Securities Act as certified by such transferee in a letter in the form
of Exhibit B attached to the Indenture; (ii) such transfer is in compliance with
Regulation S under the Securities Act as certified by such transferee in a
letter in the form of Exhibit B attached to the Indenture, or (iii) after the
appropriate holding period, such transfer is pursuant to an exemption from
registration under the Securities Act provided by Rule 144 under the Securities
Act, in each case in accordance with any applicable securities laws of any state
of the United States. None of the Issuer, the Servicer or the Indenture Trustee
is obligated to register or qualify the Notes under the Securities Act or any
other securities law or to take any action not otherwise required under the
Indenture to permit the transfer of any Note without registration.
Interests in this Class B Note may be exchanged for an interest in the
corresponding Temporary Regulation S Global Note or Regulation S Global Note, in
each case subject to the restrictions specified in the Indenture.
Notwithstanding the foregoing, for so long as this Class B Note is registered in
the name of Cede & Co. or in such other name as is requested by an authorized
representative of DTC, transfers of interests in this Class B Note shall be made
through the book-entry facilities of DTC.
The Indenture and this Class B Note shall be deemed to be contracts made under
the laws of the State of New York and shall for all purposes be governed by, and
construed in accordance with, the laws of the State of New York.
Section 13.05 of the Indenture is incorporated herein by reference.



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Issuer has caused this instrument to be duly executed by
the manual signature of its duly Authorized Officer.
Dated: January , 2013
DIAMOND RESORTS OWNER TRUST 2013-1
By: U.S. BANK TRUST NATIONAL ASSOCIATION, not in its individual capacity but
solely as Owner Trustee
By: ___________________________ Name: Title:



--------------------------------------------------------------------------------



INDENTURE TRUSTEE'S CERTIFICATE OF AUTHENTICATION
This is one of the Class B Notes referred to in the within mentioned Indenture.
Dated: January , 2013
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Indenture Trustee
By: ___________________________ Name: Title:



--------------------------------------------------------------------------------



CLASS A NOTE
THIS NOTE (OR ITS PREDECESSOR) WAS ORIGINALLY ISSUED IN A TRANSACTION EXEMPT
FROM REGISTRATION UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), AND NEITHER THIS NOTE NOR ANY INTEREST HEREIN MAY BE
OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN
APPLICABLE EXEMPTION THEREFROM. EACH PURCHASER OF THIS NOTE OR ANY INTEREST
HEREIN IS HEREBY NOTIFIED THAT THE SELLER OF THIS NOTE OR ANY INTEREST HEREIN
MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF THE
SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER.
THE HOLDER OF THIS NOTE AGREES FOR THE BENEFIT OF THE ISSUER THAT (A) THIS NOTE
AND ANY INTEREST HEREIN MAY BE OFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED
IN MINIMUM DENOMINATIONS OF $100,000 AND IN INTEGRAL MULTIPLES OF $1,000 IN
EXCESS THEREOF, AND ONLY (I) IN THE UNITED STATES TO A PERSON WHOM THE SELLER
REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A
UNDER THE SECURITIES ACT) IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE
144A, (II) OUTSIDE THE UNITED STATES IN AN OFFSHORE TRANSACTION IN ACCORDANCE
WITH RULE 904 OF REGULATION S, (III) PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER THE SECURITIES ACT PROVIDED BY RULE 144 THEREUNDER (IF AVAILABLE) OR (IV)
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT, IN
EACH OF CASES (I) THROUGH (IV) IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS
OF ANY STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION, AND (B)
THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO, NOTIFY ANY PURCHASER
OF THIS NOTE OR ANY INTEREST HEREIN FROM IT OF THE RESALE RESTRICTIONS REFERRED
TO IN (A) ABOVE.
THIS NOTE IS A TEMPORARY GLOBAL NOTE FOR PURPOSES OF REGULATION S UNDER THE
SECURITIES ACT WHICH IS EXCHANGEABLE FOR A PERMANENT REGULATION S GLOBAL NOTE
SUBJECT TO THE TERMS AND CONDITIONS SET FORTH IN THE INDENTURE.
PRIOR TO THE DATE THAT IS 40 DAYS AFTER THE LATER OF THE COMMENCEMENT OF THE
OFFERING AND THE ORIGINAL ISSUE DATE OF THE NOTES, THIS NOTE MAY NOT BE OFFERED,
SOLD, PLEDGED OR OTHERWISE TRANSFERRED IN THE UNITED STATES OR TO A U.S. PERSON
EXCEPT PURSUANT TO AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT.
UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY
TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE NOTE REGISTRAR OR ANY
AGENT THEREOF FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY NOTE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO
CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.



--------------------------------------------------------------------------------



NO RESALE OR OTHER TRANSFER OF THIS NOTE OR ANY INTEREST HEREIN SHALL BE MADE TO
ANY TRANSFEREE UNLESS (A) SUCH TRANSFEREE IS NOT, AND WILL NOT ACQUIRE THIS NOTE
OR ANY INTEREST HEREIN ON BEHALF OR WITH THE ASSETS OF, ANY “EMPLOYEE BENEFIT
PLAN” AS DEFINED IN SECTION 3(3) OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT
OF 1974, AS AMENDED (“ERISA”), THAT IS SUBJECT TO TITLE I OF ERISA OR ANY OTHER
“PLAN” AS DEFINED IN SECTION 4975(e)(1) OF THE INTERNAL REVENUE CODE OF 1986, AS
AMENDED (THE “CODE”), THAT IS SUBJECT TO SECTION 4975 OF THE CODE OR ANY ENTITY
WHOSE UNDERLYING ASSETS INCLUDE PLAN ASSETS BY REASON OF AN EMPLOYEE BENEFIT
PLAN’S OR PLAN’S INVESTMENT IN SUCH ENTITY, OR ANY PLAN THAT IS SUBJECT TO ANY
SUBSTANTIALLY SIMILAR PROVISION OF FEDERAL, STATE OR LOCAL LAW (“SIMILAR LAW”)
OR (B) NO “PROHIBITED TRANSACTION” UNDER ERISA OR SECTION 4975 OF THE CODE AND
NO VIOLATION OF SIMILAR LAW THAT, IN EITHER CASE, IS NOT COVERED BY A STATUTORY,
REGULATORY OR ADMINISTRATIVE EXEMPTION WILL OCCUR IN CONNECTION WITH THE
PURCHASER’S OR SUCH TRANSFEREE’S ACQUISITION, HOLDING OR DISPOSITION OF THIS
NOTE OR ANY INTEREST HEREIN.


DIAMOND RESORTS OWNER TRUST 2013-1
TIMESHARE LOAN BACKED NOTES, SERIES 2013-1, CLASS A
TEMPORARY REGULATION S GLOBAL NOTE
Note Rate: 1.95% Initial Payment Date: February 20, 2013 Stated Maturity:
January 20, 2025 Initial Note Balance: Up to $88,640,000 Note No: CUSIP No:
U2527D AA6 ISIN No: USU2527DAA64
FOR VALUE RECEIVED, Diamond Resorts Owner Trust 2013-1, a Delaware statutory
trust (the “Issuer”) hereby promises to pay to Cede & Co. (the “Holder”) or its
assigns, the principal sum of up to Eighty-Eight Million Six Hundred Forty
Thousand Dollars ($88,640,000) in lawful money of the United States of America
and in immediately available funds, on the dates and in the principal amounts
provided in the Indenture, dated as of January 23, 2013 (the “Indenture”), by
and among the Issuer, Diamond Resorts Financial Services, Inc., as servicer and
Wells Fargo Bank, National Association, as indenture trustee (the “Indenture
Trustee”), and to pay interest at the Note Rate on the Outstanding Note Balance
of this Timeshare Loan Backed Note, Series 2013-1, Class A (this “Class A Note”)
until paid in full, at the rates per annum and on the dates provided in the
Indenture. Capitalized terms used but not defined herein shall have the meanings
given them in “Standard Definitions” attached as Annex A to the Indenture.



--------------------------------------------------------------------------------



By its holding of this Class A Note, the Holder shall be deemed to accept the
terms of the Indenture and agree to be bound thereby.
Unless the certificate of authentication hereon has been executed by the
Indenture Trustee referred to herein by manual signature, this Class A Note
shall not be entitled to any benefit under the Indenture or be valid or
obligatory for any purpose.
This Class A Note is one of a duly authorized issue of notes of the Issuer
designated as its “Class A Notes” and issued under the Indenture.
This Class A Note is secured by the pledge to the Indenture Trustee under the
Indenture of the Trust Estate and recourse is limited to the extent set forth in
the Indenture. The amounts owed under this Class A Note shall not include any
recourse to the Indenture Trustee or any affiliates thereof.
If certain Events of Default under the Indenture have been declared or occur,
the Outstanding Note Balance of the Class A Notes may be declared immediately
due and payable or payments of principal may be accelerated in the manner and
with the effect provided in the Indenture. Notice of such declaration will be
given by mail to holders of the Class A Notes, as their names and addresses
appear in the Note Register, as provided in the Indenture. Subject to the terms
of the Indenture, upon payment of such principal amount together with all
accrued interest, the obligations of the Issuer with respect to the payment of
principal and interest on this Class A Note shall terminate.
The Indenture permits with certain exceptions as therein provided, the amendment
thereof and the modification of the rights and obligations of the Issuer and the
rights of the holders of the Class A Notes under the Indenture at any time by
the Issuer and the Indenture Trustee with the consent of such holders of the
percentages specified in the Indenture at the time Outstanding. The Indenture
also contains provisions permitting such holders of specified percentages in
Outstanding Note Balance of the Class A Notes, at the time Outstanding, on
behalf of all the holders, to waive compliance by the Issuer with certain
provisions of the Indenture and certain past defaults under the Indenture and
their consequences. Any such consent or waiver by the holder of this Class A
Note shall be conclusive and binding upon such holder and upon all future
holders of this Class A Note issued upon the registration of transfer hereof or
in exchange herefor or in lieu hereof, whether or not notation of such consent
or waiver is made upon this Class A Note.
Each Class A Note may be issued only in registered form and only in minimum
denominations of at least $100,000 and integral multiples of $1,000 in excess
thereof; provided that the foregoing shall not restrict or prevent the transfer
in accordance with Section 2.04 of the Indenture of any Class A Note having a
remaining Outstanding Note Balance of other than an integral multiple of $1,000,
or the issuance of a single Class A Note with a denomination less than $100,000.
The holder of this Class A Note is deemed to acknowledge that the Class A Notes
may be purchased and transferred only in minimum denominations of $100,000 and
integral multiples of $1,000 in excess thereof and that this Class A Note (or
any beneficial interests herein) may not be transferred in an amount less than
such authorized denominations or which would result in the holder of this Class
A Note having a beneficial interest below such authorized denominations.



--------------------------------------------------------------------------------



The Issuer has structured the transaction contemplated by the Indenture and the
Notes with the intention that the Notes will qualify under applicable tax law as
indebtedness. The Issuer, the Indenture Trustee and each Noteholder, by
acceptance of this Note, agree to the treat the Notes as indebtedness for all
income tax purposes, unless otherwise required by applicable law. The Issuer,
the Indenture Trustee and any agent of the Issuer or the Indenture Trustee may
treat the Person in whose name this Class A Note is registered as the owner
hereof for all purposes, whether or not this Class A Note may be overdue, and
neither the Issuer, the Indenture Trustee nor any such agent shall be affected
by notice to the contrary.
No transfer of this Class A Note or any interest herein may be made unless that
transfer is made pursuant to an effective registration statement under the
Securities Act and an effective registration or a qualification under applicable
state securities laws, or is made in a transaction that does not require such
registration or qualification because the transfer satisfies one of the
following: (i) such transfer is in compliance with Rule 144A under the
Securities Act, to a person who the transferor reasonably believes is a
Qualified Institutional Buyer (as defined in Rule 144A) that is purchasing for
its own account or for the account of a Qualified Institutional Buyer and to
whom notice is given that such transfer is being made in reliance upon Rule 144A
under the Securities Act as certified by such transferee in a letter in the form
of Exhibit B attached to the Indenture; (ii) such transfer is in compliance with
Regulation S under the Securities Act as certified by such transferee in a
letter in the form of Exhibit B attached to the Indenture, or (iii) after the
appropriate holding period, such transfer is pursuant to an exemption from
registration under the Securities Act provided by Rule 144 under the Securities
Act, in each case in accordance with any applicable securities laws of any state
of the United States. None of the Issuer, the Servicer or the Indenture Trustee
is obligated to register or qualify the Notes under the Securities Act or any
other securities law or to take any action not otherwise required under the
Indenture to permit the transfer of any Note without registration.
Interests in this Class A Note may be exchanged for an interest in the
corresponding Rule 144A Global Note, subject to the restrictions specified in
the Indenture.
On or after the 40th day after the later of the Closing Date and the
commencement of the offering of the Notes, interests in this Temporary
Regulation S Global Note may be exchanged (free of charge) for interests in a
permanent Regulation S Global Note of the same Class. The permanent Regulation S
Global Note shall be so issued and delivered in exchange for only that portion
of this Temporary Regulation S Global Note in respect of which there shall have
been presented to DTC by Euroclear or Clearstream, Luxembourg a certification to
the effect that it has received from or in respect of a person entitled to an
interest (as shown by its records) a certification that the beneficial interests
in such Temporary Regulation S Global Note are owned by persons who are not U.S.
persons (as defined in Regulation S).



--------------------------------------------------------------------------------



Notwithstanding the foregoing, for so long as this Class A Note is registered in
the name of Cede & Co. or in such other name as is requested by an authorized
representative of DTC, transfers of interests in this Class A Note shall be made
through the book-entry facilities of DTC.
The Indenture and this Class A Note shall be deemed to be contracts made under
the laws of the State of New York and shall for all purposes be governed by, and
construed in accordance with, the laws of the State of New York.
Section 13.05 of the Indenture is incorporated herein by reference.



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Issuer has caused this instrument to be duly executed by
the manual signature of its duly Authorized Officer.
Dated: January , 2013
DIAMOND RESORTS OWNER TRUST 2013-1
By: U.S. BANK TRUST NATIONAL ASSOCIATION, not in its individual capacity but
solely as Owner Trustee
By: ___________________________ Name: Title:



--------------------------------------------------------------------------------



INDENTURE TRUSTEE'S CERTIFICATE OF AUTHENTICATION
This is one of the Class A Notes referred to in the within mentioned Indenture.
Dated: January , 2013
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Indenture Trustee
By: ___________________________ Name: Title:



--------------------------------------------------------------------------------



CLASS B NOTE
THIS NOTE (OR ITS PREDECESSOR) WAS ORIGINALLY ISSUED IN A TRANSACTION EXEMPT
FROM REGISTRATION UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), AND NEITHER THIS NOTE NOR ANY INTEREST HEREIN MAY BE
OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN
APPLICABLE EXEMPTION THEREFROM. EACH PURCHASER OF THIS NOTE OR ANY INTEREST
HEREIN IS HEREBY NOTIFIED THAT THE SELLER OF THIS NOTE OR ANY INTEREST HEREIN
MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF THE
SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER.
THE HOLDER OF THIS NOTE AGREES FOR THE BENEFIT OF THE ISSUER THAT (A) THIS NOTE
AND ANY INTEREST HEREIN MAY BE OFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED
IN MINIMUM DENOMINATIONS OF $100,000 AND IN INTEGRAL MULTIPLES OF $1,000 IN
EXCESS THEREOF, AND ONLY (I) IN THE UNITED STATES TO A PERSON WHOM THE SELLER
REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A
UNDER THE SECURITIES ACT) IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE
144A, (II) OUTSIDE THE UNITED STATES IN AN OFFSHORE TRANSACTION IN ACCORDANCE
WITH RULE 904 OF REGULATION S, (III) PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER THE SECURITIES ACT PROVIDED BY RULE 144 THEREUNDER (IF AVAILABLE) OR (IV)
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT, IN
EACH OF CASES (I) THROUGH (IV) IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS
OF ANY STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION, AND (B)
THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO, NOTIFY ANY PURCHASER
OF THIS NOTE OR ANY INTEREST HEREIN FROM IT OF THE RESALE RESTRICTIONS REFERRED
TO IN (A) ABOVE.
THIS NOTE IS A TEMPORARY GLOBAL NOTE FOR PURPOSES OF REGULATION S UNDER THE
SECURITIES ACT WHICH IS EXCHANGEABLE FOR A PERMANENT REGULATION S GLOBAL NOTE
SUBJECT TO THE TERMS AND CONDITIONS SET FORTH IN THE INDENTURE.
PRIOR TO THE DATE THAT IS 40 DAYS AFTER THE LATER OF THE COMMENCEMENT OF THE
OFFERING AND THE ORIGINAL ISSUE DATE OF THE NOTES, THIS NOTE MAY NOT BE OFFERED,
SOLD, PLEDGED OR OTHERWISE TRANSFERRED IN THE UNITED STATES OR TO A U.S. PERSON
EXCEPT PURSUANT TO AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT.
UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY
TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE NOTE REGISTRAR OR ANY
AGENT THEREOF FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY NOTE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO
CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.



--------------------------------------------------------------------------------



NO RESALE OR OTHER TRANSFER OF THIS NOTE OR ANY INTEREST HEREIN SHALL BE MADE TO
ANY TRANSFEREE UNLESS (A) SUCH TRANSFEREE IS NOT, AND WILL NOT ACQUIRE THIS NOTE
OR ANY INTEREST HEREIN ON BEHALF OR WITH THE ASSETS OF, ANY “EMPLOYEE BENEFIT
PLAN” AS DEFINED IN SECTION 3(3) OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT
OF 1974, AS AMENDED (“ERISA”), THAT IS SUBJECT TO TITLE I OF ERISA OR ANY OTHER
“PLAN” AS DEFINED IN SECTION 4975(e)(1) OF THE INTERNAL REVENUE CODE OF 1986, AS
AMENDED (THE “CODE”), THAT IS SUBJECT TO SECTION 4975 OF THE CODE OR ANY ENTITY
WHOSE UNDERLYING ASSETS INCLUDE PLAN ASSETS BY REASON OF AN EMPLOYEE BENEFIT
PLAN’S OR PLAN’S INVESTMENT IN SUCH ENTITY, OR ANY PLAN THAT IS SUBJECT TO ANY
SUBSTANTIALLY SIMILAR PROVISION OF FEDERAL, STATE OR LOCAL LAW (“SIMILAR LAW”)
OR (B) NO “PROHIBITED TRANSACTION” UNDER ERISA OR SECTION 4975 OF THE CODE AND
NO VIOLATION OF SIMILAR LAW THAT, IN EITHER CASE, IS NOT COVERED BY A STATUTORY,
REGULATORY OR ADMINISTRATIVE EXEMPTION WILL OCCUR IN CONNECTION WITH THE
PURCHASER’S OR SUCH TRANSFEREE’S ACQUISITION, HOLDING OR DISPOSITION OF THIS
NOTE OR ANY INTEREST HEREIN.


DIAMOND RESORTS OWNER TRUST 2013-1
TIMESHARE LOAN BACKED NOTES, SERIES 2013-1, CLASS B
TEMPORARY REGULATION S GLOBAL NOTE
Note Rate: 2.89% Initial Payment Date: February 20, 2013 Stated Maturity:
January 20, 2025 Initial Note Balance: $4,920,000 Note No: CUSIP No: U2527D AB4
ISIN No: USU2527DAB48
FOR VALUE RECEIVED, Diamond Resorts Owner Trust 2013-1, a Delaware statutory
trust (the “Issuer”) hereby promises to pay to Cede & Co. (the “Holder”) or its
assigns, the principal sum of up to Four Million Nine Hundred Twenty Thousand
Dollars ($4,920,000) in lawful money of the United States of America and in
immediately available funds, on the dates and in the principal amounts provided
in the Indenture, dated as of January 23, 2013 (the “Indenture”), by and among
the Issuer, Diamond Resorts Financial Services, Inc., as servicer and Wells
Fargo Bank, National Association, as indenture trustee (the “Indenture
Trustee”), and to pay interest at the Note Rate on the Outstanding Note Balance
of this Timeshare Loan Backed Note, Series 2013-1, Class B (this “Class B Note”)
until paid in full, at the rates per annum and on the dates provided in the
Indenture. Capitalized terms used but not defined herein shall have the meanings
given them in “Standard Definitions” attached as Annex A to the Indenture.



--------------------------------------------------------------------------------



By its holding of this Class B Note, the Holder shall be deemed to accept the
terms of the Indenture and agree to be bound thereby.
Unless the certificate of authentication hereon has been executed by the
Indenture Trustee referred to herein by manual signature, this Class B Note
shall not be entitled to any benefit under the Indenture or be valid or
obligatory for any purpose.
This Class B Note is one of a duly authorized issue of notes of the Issuer
designated as its “Class B Notes” and issued under the Indenture.
This Class B Note is secured by the pledge to the Indenture Trustee under the
Indenture of the Trust Estate and recourse is limited to the extent set forth in
the Indenture. The amounts owed under this Class B Note shall not include any
recourse to the Indenture Trustee or any affiliates thereof.
If certain Events of Default under the Indenture have been declared or occur,
the Outstanding Note Balance of the Class B Notes may be declared immediately
due and payable or payments of principal may be accelerated in the manner and
with the effect provided in the Indenture. Notice of such declaration will be
given by mail to holders of the Class B Notes, as their names and addresses
appear in the Note Register, as provided in the Indenture. Subject to the terms
of the Indenture, upon payment of such principal amount together with all
accrued interest, the obligations of the Issuer with respect to the payment of
principal and interest on this Class B Note shall terminate.
The Indenture permits with certain exceptions as therein provided, the amendment
thereof and the modification of the rights and obligations of the Issuer and the
rights of the holders of the Class B Notes under the Indenture at any time by
the Issuer and the Indenture Trustee with the consent of such holders of the
percentages specified in the Indenture at the time Outstanding. The Indenture
also contains provisions permitting such holders of specified percentages in
Outstanding Note Balance of the Class B Notes, at the time Outstanding, on
behalf of all the holders, to waive compliance by the Issuer with certain
provisions of the Indenture and certain past defaults under the Indenture and
their consequences. Any such consent or waiver by the holder of this Class B
Note shall be conclusive and binding upon such holder and upon all future
holders of this Class B Note issued upon the registration of transfer hereof or
in exchange herefor or in lieu hereof, whether or not notation of such consent
or waiver is made upon this Class B Note.
Each Class B Note may be issued only in registered form and only in minimum
denominations of at least $100,000 and integral multiples of $1,000 in excess
thereof; provided that the foregoing shall not restrict or prevent the transfer
in accordance with Section 2.04 of the Indenture of any Class B Note having a
remaining Outstanding Note Balance of other than an integral multiple of $1,000,
or the issuance of a single Class B Note with a denomination less than $100,000.
The holder of this Class B Note is deemed to acknowledge that the Class B Notes
may be purchased and transferred only in minimum denominations of $100,000 and
integral multiples of $1,000 in excess thereof and that this Class B Note (or
any beneficial interests herein) may not be transferred in an amount less than
such authorized denominations or which would result in the holder of this Class
B Note having a beneficial interest below such authorized denominations.



--------------------------------------------------------------------------------



The Issuer has structured the transaction contemplated by the Indenture and the
Notes with the intention that the Notes will qualify under applicable tax law as
indebtedness. The Issuer, the Indenture Trustee and each Noteholder, by
acceptance of this Note, agree to the treat the Notes as indebtedness for all
income tax purposes, unless otherwise required by applicable law. The Issuer,
the Indenture Trustee and any agent of the Issuer or the Indenture Trustee may
treat the Person in whose name this Class B Note is registered as the owner
hereof for all purposes, whether or not this Class B Note may be overdue, and
neither the Issuer, the Indenture Trustee nor any such agent shall be affected
by notice to the contrary.
No transfer of this Class B Note or any interest herein may be made unless that
transfer is made pursuant to an effective registration statement under the
Securities Act and an effective registration or a qualification under applicable
state securities laws, or is made in a transaction that does not require such
registration or qualification because the transfer satisfies one of the
following: (i) such transfer is in compliance with Rule 144A under the
Securities Act, to a person who the transferor reasonably believes is a
Qualified Institutional Buyer (as defined in Rule 144A) that is purchasing for
its own account or for the account of a Qualified Institutional Buyer and to
whom notice is given that such transfer is being made in reliance upon Rule 144A
under the Securities Act as certified by such transferee in a letter in the form
of Exhibit B attached to the Indenture; (ii) such transfer is in compliance with
Regulation S under the Securities Act as certified by such transferee in a
letter in the form of Exhibit B attached to the Indenture, or (iii) after the
appropriate holding period, such transfer is pursuant to an exemption from
registration under the Securities Act provided by Rule 144 under the Securities
Act, in each case in accordance with any applicable securities laws of any state
of the United States. None of the Issuer, the Servicer or the Indenture Trustee
is obligated to register or qualify the Notes under the Securities Act or any
other securities law or to take any action not otherwise required under the
Indenture to permit the transfer of any Note without registration.
Interests in this Class B Note may be exchanged for an interest in the
corresponding Rule 144A Global Note, subject to the restrictions specified in
the Indenture.
On or after the 40th day after the later of the Closing Date and the
commencement of the offering of the Notes, interests in this Temporary
Regulation S Global Note may be exchanged (free of charge) for interests in a
permanent Regulation S Global Note of the same Class. The permanent Regulation S
Global Note shall be so issued and delivered in exchange for only that portion
of this Temporary Regulation S Global Note in respect of which there shall have
been presented to DTC by Euroclear or Clearstream, Luxembourg a certification to
the effect that it has received from or in respect of a person entitled to an
interest (as shown by its records) a certification that the beneficial interests
in such Temporary Regulation S Global Note are owned by persons who are not U.S.
persons (as defined in Regulation S).



--------------------------------------------------------------------------------



Notwithstanding the foregoing, for so long as this Class B Note is registered in
the name of Cede & Co. or in such other name as is requested by an authorized
representative of DTC, transfers of interests in this Class B Note shall be made
through the book-entry facilities of DTC.
The Indenture and this Class B Note shall be deemed to be contracts made under
the laws of the State of New York and shall for all purposes be governed by, and
construed in accordance with, the laws of the State of New York.
Section 13.05 of the Indenture is incorporated herein by reference.



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Issuer has caused this instrument to be duly executed by
the manual signature of its duly Authorized Officer.
Dated: January , 2013
DIAMOND RESORTS OWNER TRUST 2013-1
By: U.S. BANK TRUST NATIONAL ASSOCIATION, not in its individual capacity but
solely as Owner Trustee
By: ___________________________ Name: Title:



--------------------------------------------------------------------------------



INDENTURE TRUSTEE'S CERTIFICATE OF AUTHENTICATION
This is one of the Class B Notes referred to in the within mentioned Indenture.
Dated: January , 2013
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Indenture Trustee
By: ___________________________ Name: Title:



--------------------------------------------------------------------------------



EXHIBIT B
FORM OF INVESTOR REPRESENTATION LETTER





--------------------------------------------------------------------------------



INVESTOR REPRESENTATION LETTER
DIAMOND RESORTS OWNER TRUST 2013-1 Timeshare Loan Backed Notes, Series 2013-1
Diamond Resorts Owner Trust 2013-1 c/o U.S. Bank Trust National Association, as
Owner Trustee 300 Delaware Avenue, 9th Floor Wilmington, DE 19801
Wells Fargo Bank, National Association, as Indenture Trustee MAC N9311-161 Sixth
Street & Marquette Avenue Minneapolis, Minnesota 55479
Ladies and Gentlemen:
______________________ (the “Purchaser”) hereby represents and warrants to you
in connection with its purchase of $_________ in principal amount of the
above-captioned notes (the “Notes”) as follows:
1.
The Purchaser (A)(i) is a qualified institutional buyer, and has delivered to
you the certificate substantially in the form attached hereto as Annex I or
Annex II, as applicable, (ii) is aware that the sale to it is being made in
reliance on Rule 144A of the Securities Act of 1933, as amended (the “Securities
Act”), and (iii) is acquiring the Notes for its own account or for the account
of a qualified institutional buyer, or (B) is not a U.S. person (as defined
under Regulation S) and is purchasing the Notes in an offshore transaction
pursuant to Regulation S. The Purchaser is purchasing the Notes for investment
purposes and not with a view to, or for, offer or sale in connection with a
public distribution or in any other manner that would violate the Securities Act
or applicable state securities laws.

2.
The Purchaser understands that the Notes or interests therein are being offered
in a transaction not involving any public offering in the United States within
the meaning of the Securities Act, that the Notes have not been and will not be
registered under the Securities Act and that (A) if in the future it decides to
offer, resell, pledge or otherwise transfer any of the Notes or any interest
therein, such Notes or the interests therein may be offered, resold, pledged or
otherwise transferred in minimum denominations of $100,000 and in integral
multiples of $1,000 in excess thereof, and only (i) in the United States to a
person whom the seller reasonably believes is a qualified institutional buyer in
a transaction meeting the requirements of Rule 144A of the Securities Act, (ii)
outside the United States in a transaction complying with the provisions of Rule
903 or 904 under the Securities Act, (iii) pursuant to an exemption from
registration under the Securities Act provided by Rule 144 (if available), or
(iv) pursuant to an effective registration statement under the Securities Act,
in each of cases (i) through (iv) in accordance with any applicable securities
laws of any State of the United States, and that (B) the Purchaser will, and
each subsequent holder is required to, notify any subsequent purchaser of such
Notes or interests therein from it of the resale restrictions referred to in (A)
above.

3.
The Purchaser understands that the Notes will, until the Notes may be resold
pursuant to Rule 144(b)(1) of the Securities Act, unless otherwise agreed by the
Issuer and the Holder thereof, bear a legend substantially to the following
effect.



THIS NOTE (OR ITS PREDECESSOR) WAS ORIGINALLY ISSUED IN A TRANSACTION EXEMPT
FROM REGISTRATION UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), AND NEITHER THIS NOTE NOR ANY INTEREST HEREIN MAY BE
OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN
APPLICABLE EXEMPTION THEREFROM. EACH PURCHASER OF THIS NOTE OR ANY INTEREST
HEREIN IS HEREBY NOTIFIED THAT THE SELLER OF THIS NOTE OR ANY INTEREST HEREIN
MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF THE
SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER.
THE HOLDER OF THIS NOTE AGREES FOR THE BENEFIT OF THE ISSUER THAT (A) THIS NOTE
AND ANY INTEREST HEREIN MAY BE OFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED
IN MINIMUM DENOMINATIONS OF $100,000 AND IN INTEGRAL MULTIPLES OF $1,000 IN
EXCESS THEREOF, AND ONLY (I) IN THE UNITED STATES TO A PERSON WHOM THE SELLER
REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A
UNDER THE SECURITIES ACT) IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE
144A, (II) OUTSIDE THE UNITED STATES IN AN OFFSHORE TRANSACTION IN ACCORDANCE
WITH RULE 904 OF REGULATION S, (III) PURSUANT TO AN EXEMPTION





--------------------------------------------------------------------------------



FROM REGISTRATION UNDER THE SECURITIES ACT PROVIDED BY RULE 144 THEREUNDER (IF
AVAILABLE) OR (IV) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT, IN EACH OF CASES (I) THROUGH (IV) IN ACCORDANCE WITH ANY
APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES AND ANY OTHER
APPLICABLE JURISDICTION, AND (B) THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS
REQUIRED TO, NOTIFY ANY PURCHASER OF THIS NOTE OR ANY INTEREST HEREIN FROM IT OF
THE RESALE RESTRICTIONS REFERRED TO IN (A) ABOVE.
1.
If the Purchaser is purchasing any Notes as a fiduciary or agent for one or more
investor accounts, it has sole investment discretion with respect to each such
account and has full power to make acknowledgments, representations and
agreements contained herein on behalf of such account(s).

2.
Reference is made to the Offering Circular, dated January 15, 2013 (the
“Offering Circular”), related to the Notes. Capitalized terms used herein that
are not otherwise defined shall have the meanings ascribed thereto in the
Offering Circular. The Purchaser has received a copy of the Offering Circular
and such other information, if any, requested by the Purchaser, has had full
opportunity to review such information and has received information necessary to
verify such information. The Purchaser represents that in making its investment
decision to acquire the Notes, the Purchaser has not relied on representations,
warranties, opinions, projections, financial or other information or analysis,
if any, supplied to it by any person, including the addressees of this letter,
except as expressly contained in the Offering Circular and in the other written
information, if any, referred to in the preceding sentence. The Purchaser
acknowledges that it has read and agreed to the matters stated on pages (iv)
through (vii) of the Offering Circular and information therein, including the
restrictions on duplication and circulation of the Offering Circular.”

3.
The Purchaser (i) has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of its investment in
the Notes, and (ii) has the ability to bear the economic risks of its
prospective investment and can afford the complete loss of such investment.

4.
The Purchaser understands that the Issuer, the Initial Purchaser and others will
rely upon the truth and accuracy of the foregoing acknowledgments,
representations and agreements contained in this letter and agrees that if any
of the acknowledgments, representations or agreements deemed to have been made
by it are no longer accurate, it will promptly notify the Issuer and the Initial
Purchaser. If it is acquiring any Notes as a fiduciary or agent for one or more
investor accounts, it represents that it has sole investment discretion with
respect to each such account and it has full power to make the foregoing
acknowledgments, representations and agreements contained in this letter on
behalf of such account.

5.
The Notes and any interest therein, may not be sold or transferred to, and each
Purchaser by its purchase of the Notes or interests therein shall be deemed to
have represented and covenanted that it is not acquiring the Notes or interests
therein for or on behalf of or with the assets of, and will not transfer the
Notes or interests therein to, any employee benefit plan as defined in Section 3
(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), that is subject to Title I of ERISA or any other “plan” as defined in
Section 4975(e)(1) of the Internal Revenue Code of 1986, as amended (the
“Code”), that is subject to Section 4975 of the Code or any entity whose
underlying assets include plan assets by reason of an employee benefit plan’s or
plan’s investment in such entity or any plan that is subject to any
substantially similar provision of federal, state or local law (“Similar Law”),
except that such purchase for or on behalf of or with assets of a plan shall be
permitted:



(i) to the extent such purchase is made by or on behalf of a bank collective
investment fund maintained by the Purchaser in which no plan (together with any
other plans maintained by the same employer or employee organization) has an
interest in excess of 10% of the total assets in such collective investment
fund, and the other applicable conditions of Prohibited Transaction Class
Exemption 91-38 issued by the Department of Labor are satisfied as of the date
of acquisition of the Notes or interests therein and all such conditions will
continue to be satisfied thereafter;
(ii) to the extent such purchase is made by or on behalf of an insurance company
pooled separate account maintained by the Purchaser in which no plan (together
with any other plans maintained by the same employer or employee organization)
has an interest in excess of 10% of the total of all assets in such pooled
separate account, and the other applicable conditions of Prohibited Transaction
Class Exemption 90-1 issued by the Department of Labor are satisfied as of the
date of acquisition of the Notes or interests therein and all such conditions
will continue to be satisfied thereafter;


(iii) to the extent such purchase is made on behalf of a plan by a “qualified
professional asset manager”, as such term is described and used in Prohibited
Transaction Class Exemption 84-14 issued by the Department of Labor, and the
assets of such plan when combined with the assets of other plans established or
maintained by the same employer (or affiliate thereof) or employee organization
and managed by such qualified professional asset manager do not represent more
than 20% of the total client assets managed by such qualified professional asset
manager at the time of the transaction, and the other





--------------------------------------------------------------------------------



applicable conditions of such exemption are otherwise satisfied as of the date
of acquisition of the Notes or interests therein and all such conditions will
continue to be satisfied thereafter;
(iv) to the extent such plan is a governmental plan (as defined in Section 3(32)
of ERISA) which is not subject to the provisions of Title I of ERISA or Sections
401 and 501 of the Code and such purchase is not a violation of Similar Laws;
(v) to the extent such purchase is made by or on behalf of an insurance company
general account in which the reserves and liabilities for the general account
contracts held by or on behalf of any plan, together with any other plans
maintained by the same employer (or its affiliates) or employee organization, do
not exceed 10% of the total reserves and liabilities of the insurance company
general account (exclusive of separate account liabilities), plus surplus as set
forth in the National Association of Insurance Commissioners Annual Statement
filed with the state of domicile of the insurer, in accordance with Prohibited
Transaction Class Exemption 95-60, and the other applicable conditions of such
exemption are otherwise satisfied as of the date of acquisition of the Notes or
interests therein and all such conditions will continue to be satisfied
thereafter;
(vi) to the extent such purchase is made by an in-house asset manager within the
meaning of Part IV(a) of Prohibited Transaction Class Exemption 96-23 and such
manager has made or properly authorized the decision for such plan to purchase
Notes or interests therein, under circumstances such that Prohibited Transaction
Class Exemption 96-23 is applicable to the purchase, holding and disposition of
such Notes or interests therein and all of the other applicable conditions of
such exemption are otherwise satisfied as of the date of acquisition of such
Notes or interests therein and all such conditions will continue to be satisfied
thereafter; or


(vii) to the extent such purchase will not otherwise give rise to a transaction
described in Section 406 of ERISA or Section 4975(c)(1) of the Code for which a
statutory, regulatory or administrative exemption is unavailable or be a
violation of Similar Law.
The Purchaser, if described in the preceding clauses, further represents and
agrees that it is not sponsored (within the meaning of Section 3(16)(B) of
ERISA) by the Issuer, DRC, the Seller, the Servicer, the Indenture Trustee or
the Initial Purchaser, or by any affiliate of any such person.
1.
The Purchaser acknowledges that, under the Indenture, Notes (or beneficial
interests therein) may be purchased and transferred only in authorized
denominations -- i.e., a minimum denomination of $100,000 and integral
multiplies of $1,000 in excess thereof. The Purchaser covenants that the
Purchaser will neither (i) transfer Notes (or beneficial interests therein) in
less than the authorized denominations nor (ii) transfer Notes (or beneficial
interests therein) where the result would be to reduce the Purchaser's remaining
holdings of Notes (or beneficial interests therein) below the authorized
denominations.

2.
By execution hereof, the Purchaser agrees to be bound, as Noteholder, by all of
the terms, covenants and conditions of the Indenture and the Notes.



The representations and warranties contained herein shall be binding upon the
heirs, executors, administrators and other successors of the undersigned. If
there is more than one signatory hereto, the obligations, representations,
warranties and agreements of the undersigned are made jointly and severally.
Executed at _________________________, _________________________, this ___ day
of _____________________, 20__.
_____________________
Purchaser's Signature
_____________________
Purchaser’s Name and Title (Print)
_____________________
Address of Purchaser
_____________________
Purchaser’s Taxpayer Identification or Social Security Number





--------------------------------------------------------------------------------



ANNEX 1 TO EXHIBIT B
QUALIFIED INSTITUTIONAL BUYER STATUS UNDER SEC RULE 144A
[For Transferees Other Than Registered Investment Companies]
The undersigned hereby certifies as follows to [name of Transferor] (the
“Transferor”), Diamond Resorts Owner Trust 2013-1 and Wells Fargo Bank, National
Association, as Note Registrar, with respect to the Note being transferred (the
“Transferred Note”) as described in the Investor Representation Letter to which
this certification relates and to which this certification is an Annex:
1. As indicated below, the undersigned is the chief financial officer, a person
fulfilling an equivalent function, or other executive officer of the entity
purchasing the Transferred Note (the “Purchaser”).
2. The Purchaser is a “qualified institutional buyer” as that term is defined in
Rule 144A under the Securities Act of 1933 (“Rule 144A”) because (i) the
Purchaser owned and/or invested on a discretionary basis $ in securities (other
than the excluded securities referred to below) as of the end of the Purchaser's
most recent fiscal year (such amount being calculated in accordance with Rule
144A)1 and (ii) the Purchaser satisfies the criteria in the category marked
below.
□ Corporation, etc. The Purchaser is a corporation (other than a bank, savings
and loan association or similar institution), business trust, partnership, or
any organization described in Section 501(c)(3) of the Internal Revenue Code of
1986.
□ Bank. The Purchaser (a) is a national bank or a banking institution organized
under the laws of any State,
U.S. territory or the District of Columbia, the business of which is
substantially confined to banking and is supervised by the State or territorial
banking commission or similar official or is a foreign bank or equivalent
institution, and (b) has an audited net worth of at least $25,000,000 as
demonstrated in its latest annual financial statements, a copy of which is
attached hereto, as of a date not more than 16 months preceding the date of sale
of the Certificate in the case of a U.S. bank, and not more than 18 months
preceding such date of sale for a foreign bank or equivalent institution.
□ Savings and Loan. The Purchaser (a) is a savings and loan association,
building and loan association, cooperative bank, homestead association or
similar institution, which is supervised and examined by a State or Federal
authority having supervision over any such institutions or is a foreign savings
and loan association or equivalent institution and (b) has an audited net worth
of at least $25,000,000 as demonstrated in its latest annual financial
statements, a copy of which is attached hereto, as of a date not more than 16
months preceding the date of sale of the Certificate in the case of a U.S.
savings and loan association, and not more than 18 months preceding such date of
sale for a foreign savings and loan association or equivalent institution.
□ Broker-dealer. The Purchaser is a dealer registered pursuant to Section 15 of
the Securities Exchange Act of 1934.
□ Insurance Company. The Purchaser is an insurance company whose primary and
predominant business activity is the writing of insurance or the reinsuring of
risks underwritten by insurance companies and which is subject to supervision by
the insurance commissioner or a similar official or agency of a State, U.S.
territory or the District of Columbia.
□ State or Local Plan. The Purchaser is a plan established and maintained by a
State, its political subdivisions, or any agency or instrumentality of the State
or its political subdivisions, for the benefit of its employees.
□ ERISA Plan. The Purchaser is an employee benefit plan within the meaning of
Title I of the Employee Retirement Income Security Act of 1974.


1 Purchaser must own and/or invest on a discretionary basis at least
$100,000,000 in securities unless Purchaser is a dealer, and, in that case,
Purchaser must own and/or invest on, a discretionary basis at least $10,000,000
in securities.





--------------------------------------------------------------------------------





□
Investment Advisor. The Purchaser is an investment advisor registered under the
Investment Advisers Act of 1940.
 
□
Other. (Please supply a brief description of the entity and a cross-reference to
the paragraph and subparagraph under subsection (a)(1) of Rule 144A pursuant to
which it qualifies. Note that registered investment companies should complete
Annex 2 rather than this Annex 1.)
 

3. The term “securities” as used herein does not include (i) securities of
issuers that are affiliated with the Purchaser, (ii) securities that are part of
an unsold allotment to or subscription by the Purchaser, if the Purchaser is a
dealer, (iii) bank deposit notes and certificates of deposit, (iv) loan
participations, (v) repurchase agreements, (vi) securities owned but subject to
a repurchase agreement and (vii) currency, interest rate and commodity swaps.
For purposes of determining the aggregate amount of securities owned and/or
invested on a discretionary basis by the Purchaser, the Purchaser did not
include any of the securities referred to in this paragraph.
4. For purposes of determining the aggregate amount of securities owned and/or
invested on a discretionary basis by the Purchaser, the Purchaser used the cost
of such securities to the Purchaser, unless the Purchaser reports its securities
holdings in its financial statements on the basis of their market value, and no
current information with respect to the cost of those securities has been
published, in which case the securities were valued at market. Further, in
determining such aggregate amount, the Purchaser may have included securities
owned by subsidiaries of the Purchaser, but only if such subsidiaries are
consolidated with the Purchaser in its financial statements prepared in
accordance with generally accepted accounting principles and if the investments
of such subsidiaries are managed under the Purchaser's direction. However, such
securities were not included if the Purchaser is a majority-owned, consolidated
subsidiary of another enterprise and the Purchaser is not itself a reporting
company under the Securities Exchange Act of 1934.
5. The Purchaser acknowledges that it is familiar with Rule 144A and understands
that the parties to which this certification is being made are relying and will
continue to rely on the statements made herein because one or more sales to the
Purchaser may be in reliance on Rule 144A.


Will the Purchaser be purchasing the Transferred Note only for the Purchaser's
own account?
□        □
Yes         No
6. If the answer to the foregoing question is “no”, then in each case where the
Purchaser is purchasing for an account other than its own, such account belongs
to a third party that is itself a “qualified institutional buyer” within the
meaning of Rule 144A, and the “qualified institutional buyer” status of such
third party has been established by the Purchaser through one or more of the
appropriate methods contemplated by Rule 144A.
7. The Purchaser will notify each of the parties to which this certification is
made of any changes in the information and conclusions herein. Until such notice
is given, the Purchaser's purchase of the Transferred Note will constitute a
reaffirmation of this certification as of the date of such purchase. In
addition, if the Purchaser is a bank or savings and loan as provided above, the
Purchaser agrees that it will furnish to such parties any updated annual
financial statements that become available on or before the date of such
purchase, promptly after they become available.


Print Name of Purchaser
By:___________________________
Name:_________________________
Title:________________________





--------------------------------------------------------------------------------



ANNEX 2 TO EXHIBIT B
QUALIFIED INSTITUTIONAL BUYER STATUS UNDER SEC RULE 144A
[For Purchasers That Are Registered Investment Companies]
The undersigned hereby certifies as follows to [name of Transferor] (the
“Transferor”), Diamond Resorts Owner Trust 2013-1 and Wells Fargo Bank, National
Association, as Note Registrar, with respect to the Note being transferred (the
“Transferred Note”) as described in the Investor Representation Letter to which
this certification relates and to which this certification is an Annex:
1. As indicated below, the undersigned is the chief financial officer, a person
fulfilling an equivalent function, or other executive officer of the entity
purchasing the Transferred Note (the “Purchaser”) or, if the Purchaser is a
“qualified institutional buyer” as that term is defined in Rule 144A under the
Securities Act of 1933 (“Rule 144A”) because the Purchaser is part of a Family
of Investment Companies (as defined below), is an executive officer of the
investment adviser (the “Adviser”).
2. The Purchaser is a “qualified institutional buyer” as defined in Rule 144A
because (i) the Purchaser is an investment company registered under the
Investment Company Act of 1940, and (ii) as marked below, the Purchaser alone
owned and/or invested on a discretionary basis, or the Purchaser's Family of
Investment Companies owned, at least $100,000,000 in securities (other than the
excluded securities referred to below) as of the end of the Purchaser's most
recent fiscal year. For purposes of determining the amount of securities owned
by the Purchaser or the Purchaser's Family of Investment Companies, the cost of
such securities was used, unless the Purchaser or any member of the Purchaser's
Family of Investment Companies, as the case may be, reports its securities
holdings in its financial statements on the basis of their market value, and no
current information with respect to the cost of those securities has been
published, in which case the securities of such entity were valued at market.
□ The Purchaser owned and/or invested on a discretionary basis $ in securities
(other than the excluded securities referred to below) as of the end of the
Purchaser's most recent fiscal year (such amount being calculated in accordance
with Rule 144A).
□ The Purchaser is part of a Family of Investment Companies which owned in the
aggregate $ in securities (other than the excluded securities referred to below)
as of the end of the Purchaser's most recent fiscal year (such amount being
calculated in accordance with Rule 144A).


3. The term “Family of Investment Companies” as used herein means two or more
registered investment companies (or series thereof) that have the same
investment adviser or investment advisers that are affiliated (by virtue of
being majority owned subsidiaries of the same parent or because one investment
adviser is a majority owned subsidiary of the other).
4. The term “securities” as used herein does not include (i) securities of
issuers that are affiliated with the Purchaser or are part of the Purchaser's
Family of Investment Companies, (ii) bank deposit notes and certificates of
deposit, (iii) loan participations, (iv) repurchase agreements, (v) securities
owned but subject to a repurchase agreement and (vi) currency, interest rate and
commodity swaps. For purposes of determining the aggregate amount of securities
owned and/or invested on a discretionary basis by the Purchaser, or owned by the
Purchaser's Family of Investment Companies, the securities referred to in this
paragraph were excluded.


5. The Purchaser is familiar with Rule 144A and understands that the parties to
which this certification is being made are relying and will continue to rely on
the statements made herein because one or more sales to the Purchaser will be in
reliance on Rule 144A.
Will the Purchaser be purchasing the Transferred Note only for the Purchaser's
own account?
□        □
Yes         No
6. If the answer to the foregoing question is “no”, then in each case where the
Purchaser is purchasing for an account other than its own, such account belongs
to a third party that is itself a “qualified institutional buyer” within the
meaning of Rule 144A, and the “qualified institutional buyer” status of such
third party has been established by the Purchaser through one or more of the
appropriate methods contemplated by Rule 144A.



--------------------------------------------------------------------------------





7. The undersigned will notify the parties to which this certification is made
of any changes in the information and conclusions herein. Until such notice, the
Purchaser's purchase of the Transferred Note will constitute a reaffirmation of
this certification by the undersigned as of the date of such purchase.
_____________________
Print Name of Purchaser or Adviser
_____________________
By: _____________________
Name: _____________________
Title: _____________________
IF AN ADVISER:
_____________________
Print Name of Purchaser
Date:
B - 8



--------------------------------------------------------------------------------



EXHIBIT C
FORM OF TRANSFER CERTIFICATE FOR RULE 144A GLOBAL NOTES TO REGULATION S GLOBAL
NOTES DURING THE RESTRICTED PERIOD





--------------------------------------------------------------------------------



FORM OF TRANSFER CERTIFICATE FOR EXCHANGE OR TRANSFER
FROM RULE 144A GLOBAL NOTE TO REGULATION S
GLOBAL NOTE DURING THE RESTRICTED PERIOD


Wells Fargo Bank, National Association MAC# N9303-121 Sixth Street and Marquette
Avenue Minneapolis, Minnesota 55479 Attention: Corporate Trust Services
Re: Diamond Resorts Owner Trust 2013-1; Transfer of Class Note
Ladies and Gentlemen:
Reference is hereby made to the Indenture, dated as of January 23, 2013 (the
“Indenture”), by and among Diamond Resorts Owner Trust 2013-1 (the “Issuer”),
Diamond Resorts Financial Services, Inc. (the “Servicer”) and Wells Fargo Bank,
National Association, as indenture trustee (the “Indenture Trustee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Indenture.
This letter relates to US $[__] aggregate Outstanding Note Balance of Notes (the
“Notes”) which are held in the form of the Rule 144A Global Note (CUSIP No.
__________) with the Depository in the name of [insert name of transferor] (the
“Transferor”). The Transferor has requested a transfer of such beneficial
interest for an interest in the Regulation S Global Note (CUSIP No. __________)
to be held with [Euroclear] [Clearstream]* (Common Code No. ___________) through
the Depository.
In connection with such request and in respect of such Notes, the Transferor
does hereby certify that such transfer has been effected in accordance with the
transfer restrictions set forth in the Indenture and pursuant to and in
accordance with Regulation S under the Securities Act of 1933, as amended (the
“Securities Act”), and accordingly the Transferor does hereby certify that:
(1) the offer of the Notes was not made to a person in the United States,
(2) [at the time the buy order was originated, the transferee was outside the
United States or the Transferor and any person acting on its behalf reasonably
believed that the transferee was outside the United States] (the transaction was
executed in, on or through the facilities of a designated offshore securities
market and neither the transferor nor any person acting on its behalf knows that
the transaction was pre-arranged with a buyer in the United States],**  
(3) the transferee is not a U.S. Person within the meaning of Rule 902(k) of
Regulation S nor a Person acting for the account or benefit of a U.S. Person,
(4) no directed selling efforts have been made in contravention of the
requirements of Rule 903(b) or Rule 904(b) of Regulation S, as applicable,
(5) the transaction is not part of a plan or scheme to evade the registration
requirements of the Securities Act, and
(6) upon completion of the transaction, the beneficial interest being
transferred as described above will be held with the Depository through
[Euroclear] [Clearstream].***  
_____________________
* Select appropriate depository.
** Insert one of these two provisions, which come from the definition of
“offshore transaction” in Regulation
S.
*** Select appropriate depository.





--------------------------------------------------------------------------------



This certificate and the statements contained herein are made for your benefit
and the benefit of the Issuer, the Indenture Trustee and the Servicer.
[Insert Name of Transferor]
By: ____________________________________________
Name:
Title:
Dated:





--------------------------------------------------------------------------------



EXHIBIT D
FORM OF TRANSFER CERTIFICATE FOR RULE 144A GLOBAL
NOTES TO REGULATION S GLOBAL NOTES AFTER RESTRICTED PERIOD





--------------------------------------------------------------------------------



FORM OF TRANSFER CERTIFICATE FOR EXCHANGE OR TRANSFER
FROM RULE 144A GLOBAL NOTE TO REGULATION S
GLOBAL NOTE AFTER THE RESTRICTED PERIOD
Wells Fargo Bank, National Association MAC# N9303-121 Sixth Street and Marquette
Avenue Minneapolis, Minnesota 55479 Attention: Corporate Trust Services
Re: Diamond Resorts Owner Trust 2013-1; Transfer of Class Note
Ladies and Gentlemen:
Reference is hereby made to the Indenture, dated as of January 23, 2013 (the
“Indenture”), by and among Diamond Resorts Owner Trust 2013-1 (the “Issuer”),
Diamond Resorts Financial Services, Inc. (the “Servicer”) and Wells Fargo Bank,
National Association, as indenture trustee (the “Indenture Trustee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Indenture.
This letter relates to US $[__] aggregate Outstanding Note Balance of Notes (the
“Notes”) which are held in the form of the Rule 144A Global Note (CUSIP No.
__________) with the Depository in the name of [insert name of transferor] (the
“Transferor”). The Transferor has requested a transfer of such beneficial
interest for an interest in the Regulation S Global Note (CUSIP No. __________)
to be held with [Euroclear] [Clearstream]* (Common Code No. ___________) through
the Depository.
In connection with such request, and in respect of such Certificates, the
Transferor does hereby certify that such transfer has been effected in
accordance with the transfer restrictions set forth in the Indenture and, (i)
with respect to transfers made in reliance on Regulation S under the Securities
Act of 1933, as amended (the “Securities Act”), the Transferor does hereby
certify that:
(1) the offer of the Certificates was not made to a person in the United States,
(2) [at the time the buy order was originated, the transferee was outside the
United States or the Transferor and any person acting on its behalf reasonably
believed that the transferee was outside the United States] [the transaction was
executed in, on or through the facilities of a designated offshore securities
market and neither the Transferor nor any person acting on its behalf knows that
the transaction was pre-arranged with a buyer in the United States];* *  
(3) no directed selling efforts have been made in contravention of the
requirements of Rule 903(a) or Rule 904(a) of Regulation S, as applicable; and
(4) the transaction is not part of a plan or scheme to evade the registration
requirements of the Securities Act,


or (ii) with respect to transfers made in reliance on Rule 144 tinder the
Securities Act, the Transferor does hereby certify that the Certificates that
are being transferred are not “restricted securities” as defined in Rule 144
under the Securities Act.
_____________________
* Select appropriate depository. * * Insert one of these two provisions, which
come from the definition of “offshore transaction” in Regulation S.





--------------------------------------------------------------------------------



This certificate and the statements contained herein are made for your benefit
and the benefit of the Issuer, the Indenture Trustee and the Servicer.
[Insert Name of Transferor]
By: ____________________________________________ Name: Title:
Dated:





--------------------------------------------------------------------------------



EXHIBIT E
FORM OF TRANSFER CERTIFICATE FOR REGULATION S GLOBAL
NOTES TO 144A GLOBAL NOTES DURING RESTRICTED PERIOD





--------------------------------------------------------------------------------



FORM OF TRANSFER CERTIFICATE FOR EXCHANGE OR TRANSFER
FROM REGULATION S GLOBAL NOTE
TO RULE 144A GLOBAL NOTE
Wells Fargo Bank, National Association MAC# N9303-121 Sixth Street and Marquette
Avenue Minneapolis, Minnesota 55479 Attention: Corporate Trust Services
Re: Diamond Resorts Owner Trust 2013-1; Transfer of Class Note
Ladies and Gentlemen:
Reference is hereby made to the Indenture, dated as of January 23, 2013 (the
“Indenture”), by and among Diamond Resorts Owner Trust 2013-1 (the “Issuer”),
Diamond Resorts Financial Services, Inc. (the “Servicer”) and Wells Fargo Bank,
National Association, as indenture trustee (the “Indenture Trustee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Indenture.
This letter relates to US $[___] aggregate Outstanding Note Balance of Notes
(the “Notes”) which are held in the form of the Regulation S Global Note (CUSIP
No. __________) with [Euroclear] [Clearstream]* (Common Code No. __________)
through the Depository in the name of [insert name of transferor] (the
“Transferor”). The Transferor has requested a transfer of such beneficial
interest in the Notes for an interest in the Regulation 144A Global Note (CUSIP
No. __________).
In connection with such request, and in respect of such Notes. the Transferor
does hereby certify that such Notes are being transferred in accordance with (i)
the transfer restrictions set forth in the Indenture, and (ii) Rule 144A under
the Securities Act to a transferee that the Transferor reasonably believes is
purchasing the Notes for its own account with respect to which the transferee
exercises sole investment discretion and the transferee and any such account is
a “qualified institutional buyer” within the meaning of Rule 144A, in each case
in a transaction meeting the requirements of Rule 144A and in accordance with
any applicable securities laws of any state of the United States or any
jurisdiction.
This certificate and the statements contained herein are made for your benefit
and the benefit of the Issuer, the Indenture Trustee and the Servicer.
[Insert Name of Transferor]
By: ____________________________________________
Name:
Title:
Dated:


 



--------------------------------------------------------------------------------



EXHIBIT F
FORM OF TRANSFER CERTIFICATE FOR
REGULATION S GLOBAL NOTES DURING RESTRICTED PERIOD
F - 1



--------------------------------------------------------------------------------



FORM OF TRANSFER CERTIFICATE FOR REGULATION S
GLOBAL CERTIFICATE DURING RESTRICTED PERIOD
Wells Fargo Bank, National Association MAC# N9303-121 Sixth Street and Marquette
Avenue Minneapolis, Minnesota 55479 Attention: Corporate Trust Services
Re: Diamond Resorts Owner Trust 2013-1; Transfer of Class Note
Ladies and Gentlemen:
This certificate is delivered pursuant to Section 2.04 of the Indenture, dated
as of January 23, 2013 (the “Indenture”), by and among Diamond Resorts Owner
Trust 2013-1 (the “Issuer”), Diamond Resorts Financial Services, Inc. (the
“Servicer”) and Wells Fargo Bank, National Association, as indenture trustee
(the “Indenture Trustee”) in connection with the transfer by _______________ of
a beneficial interest of $__________ Outstanding Note Balance in a Regulation S
Global Note during the Restricted Period to the undersigned (the “Transferee”).
The Transferee desires to beneficially own such transferred interest in the form
of the Regulation S Global Certificate. Capitalized terms used but not defined
herein shall have the meanings given to them in the Indenture.
In connection with such transfer, the Transferee does hereby certify that it is
not a “U.S. Person” (within the meaning of Rule 902(A) of Regulation S under the
Securities Act of 1933, as amended), nor a Person acting for the account or
benefit of a U.S. Person. This certificate and the statements contained herein
are made for your benefit and the benefit of the Issuer, the Indenture Trustee
and the Servicer.
[Insert Name of Transferee]
By: ____________________________________________
Name:
Title:
Dated:





--------------------------------------------------------------------------------



EXHIBIT G
FORM OF RECORD LAYOUT FOR DATA CONVERSION
File Date
Lender Code
Account Number
Account Code
Account Code Date
Resort
Obligor Name
Obligor Address
Obligor City
Obligor Zip Code
Obligor State Code
Obligor State Description
Obligor Country Code
Obligor Country Description
Credit Score
Days Delinquent
Purchase Price
Down Payment
Original Balance
Original Term
Interest Rate
Principal and Interest Monthly Payment
Monthly Impound
Late Charge Balance
Current Balance
Remaining Term
Contract Date
First Payment Date
Last Payment Date
Last Payment Amount
Next Payment Date
Payments Made
Default
Default Date





--------------------------------------------------------------------------------



EXHIBIT H
[RESERVED]





--------------------------------------------------------------------------------



EXHIBIT I
COLLECTION POLICY
Collections and delinquencies are managed utilizing technology to minimize
account delinquencies by promoting satisfactory customer relations. Servicer’s
collection policy is designed to maximize cash flow into the organization and
assist each Obligor with the management of his or her account while enjoying the
vacation ownership experience. Technological capabilities include predictive
dialer, integrated software modules, automated lock box processing, and
automated credit card processing.
Servicer’s collection department manages loan delinquencies by both phone and
mail contact with the Obligor initiated at 10 days from the time an Assigned
Account becomes delinquent. At 30 days delinquent, Servicer typically sends
another letter advising the Obligor to bring the Assigned Account current while
collection calls continue. Once the Assigned Account reaches 60 days delinquent,
the Obligor is notified by mail that his/her loan balance has accelerated.
Summary of collection timeline:


10 Days Past Due
A past due notice is generated and mailed. Collection calls commence.
30 Days Past Due
A letter is sent advising that 2 payments are now due and payable within 7 days.
Continue collection calls.
60 Days Past Due
A letter is sent advising the Obligor that the loan balance has been accelerated
and that legal action will commence within 30 days if delinquency is not
resolved.
90 Days Past Due
Account is transferred to loss mitigation for workout and/or recovery efforts.
90 – 180 Days Past Due
Telegram like letter is sent / Last chance. Deed in lieu of foreclosure or
foreclosure process begins.
180 Days +
At 180 days past due a loan becomes a defaulted account. Default recovery
process started on all accounts on or before it reaches 180 days past due.
270 Days Past Due
Default recovery completion date.

Please note that consumer bankruptcies, loans that fall under the soldiers and
sailors act, hardship forbearances, and accounts needing legal research are
exceptions to the timeline in the above table.





--------------------------------------------------------------------------------



EXHIBIT J
FORM OF MONTHLY SERVICER REPORT
J - 1



--------------------------------------------------------------------------------



OFFICER’S CERTIFICATE
The undersigned, an officer of Diamond Resorts Financial Services, Inc. (the "
Servicer"), based on the information available on the date of this Certificate,
does hereby certify as follows:
1I am an officer of the Servicer who has been authorized to issue this officer’s
certificate on behalf of the Servicer.
2I have reviewed the data contained in the Monthly Servicer Report for the Due
Period ended January 31, 2013 and the computations reflected in the Monthly
Servicer Report attached hereto as Schedule A are true, correct and complete and
are consistent in all material respects with the terms and provisions of the
Transaction Documents.


All capitalized terms used herein but not defined herein shall have the meaning
ascribed to them in the “Standard Definitions” found in Annex A of the
Indenture.
DIAMOND RESORTS FINANCIAL SERVICES, INC.,
By: Name: Dave Womer Title: Vice President, Client and Loan Services
Date: February 15, 2013



--------------------------------------------------------------------------------





DIAMOND RESORTS OWNER TRUST 2013-1
MONTHLY SERVICER REPORT
 
 
 
 
 
 
$93,560,000 Timeshare Loan Backed Notes, Series 2013-1
 
$88,640,000 1.95% Class A
 
 
 
 
$4,920,000 2.89% Class B
 
 
 
 
 
 
 
 
 
 
Due Period
 
1/23/2013
 
 
Determination Date
 
2/15/2013
 
 
Payment Date
 
2/20/2013
 
 
Interest Accrual Period (# Days)
 
30
 
 
 
 
 
 
 
A.
 
TOTAL COLLECTIONS
 
 
 
 
 
 
 
 
 
 
 
Available Funds
 
2,000,000.00


 
 
 
     Total Principal Collections
0.00
 
 
 
 
     Total Interest Collections
0.00
 
 
 
 
     Total Other Collections
0.00
 
 
 
 
Reserve Account Draw Amount
 
0.00


 
 
 
Total Available Funds and Reserve Account Draw Amount in Collection Account
 
2,000,000.00


 
 
 
 
 
 
 
 
 
 
 
 
 
B.
 
DISTRIBUTIONS
 
 
 
 
 
 
 
 
 
 
(i)
Indenture Trustee Fee and Custodian Fee, plus any accrued and unpaid fees and
certain expenses
 
2,304.91


 
 
(ii)
Back-Up Servicer Fee and any accrued and unpaid fees and transition expenses
 
5,745.16


 
 
(iii)
Owner Trustee Fee (to be paid in February of each year), plus any accrued and
unpaid fees and certain expenses
 
0.00


 
 
(iv)
Administrator Fee (to be paid in January of each year) and certain expenses
 
1,000.00


 
 
(v)
Servicing Fee, plus any accrued and unpaid fees
 
123,110.61


 
 
(vi)
Class A Noteholders' Interest Distribution Amount
 
144,040.00


 
 
(vii)
Class B Noteholders' Interest Distribution Amount
 
11,849.00


 
 
(viii) a.
Class A Noteholders' Principal Distribution Amount
 
0.00


 
 
(viii) b.
Class B Noteholders' Principal Distribution Amount
 
0.00


 
 
(ix) a.
Class A Extra Principal Distribution Amount, pro-rata based on Percentage
Interests (during a Non-Rapid Amortization Period)
 
0.00


 
 
(ix) b.
Class B Extra Principal Distribution Amount, pro-rata based on Percentage
Interests (during a Non-Rapid Amortization Period)
 
0.00


 
 
(x)
Deposit into Reserve Account (if applicable)
 
0.00


 
 
(xi)
Class A & Class B Noteholders reimbursement of any unreimbursed Note Balance
Reduction Amounts and Deferred Interest
 
0.00


 
 
(xii)
Indenture Trustee and Custodian expenses not paid pursuant to clause (i) above
 
0.00


 
 
(xiii)
Back-up Servicer expenses not paid pursuant to clause (ii) above
 
0.00


 
 
(xiv)
Owner Trustee expenses not paid pursuant to clause (iii) above
 
0.00


 
 
(xv)
Administrator expenses not paid pursuant to clause (iv) above
 
0.00


 
 
(xvi)
Remaining amounts to the Seller
 
1,711,950.32


 
 
 
 
 
 
 
 
 
 
 
 
 
C.
 
OUTSTANDING NOTE BALANCES
 
 
 
 
 
 
 
 
 
 
 
Initial Note Balance at Closing
 
93,560,000.00


 
 
 
Class A Note Balance at Closing
 
88,640,000.00


 
 
 
Class B Note Balance at Closing
 
4,920,000.00


 
 
 
 
 
 
 
 
 
Class A
 
 
 
 
 
Initial Class A Note Balance
 
88,640,000.00


 
 
 
 
 
 
 
 
 
Beginning Class A Note Balance
 
88,640,000.00


 
 
 
Beginning Class A Percentage Interest
 
94.7
%
 
 
 
Class A Principal Distribution Amount Paid
 
—


 
 
 
Class A Extra Principal Distribution Amount Paid
 
—


 
 
 
Class A Note Balance Write Down Amount
 
—


 
 
 
Class A Ending Note Balance
 
88,640,000.00


 
 
 
 
 
 
 
 
 
Reimbursed Class A Note Balance Write Down Amount
 
—


 
 
 
Interest on Unreimbursed Class A Note Balance Write Down Amount
 
—


 
 
 
Unreimbursed Interest on Class A Note Balance Write Down Amount Outstanding
 
—


 
 
 
Unreimbursed Class A Note Balance Write Down Amount Outstanding
 
—


 
 
 
 
 
 
 
 
 
Class A Note Rate
 
1.95
%
 
 
 
Class A Interest Accrued during the related Interest Accrual Period
 
144,040.00


 
 
 
Unpaid/Overage Interest Distribution Amounts from prior Payment Dates
 
—


 
 
 
Class A Interest Distribution Amount
 
144,040.00


 
 
 
 
 
 
 
 
 
Class B
 
 
 
 
 
Initial Class B Note Balance
 
4,920,000.00


 
 
 
 
 
 
 
 
 
Beginning Class B Note Balance
 
4,920,000.00


 
 
 
Beginning Class B Percentage Interest
 
5.3
%
 
 
 
Class B Principal Distribution Amount Paid
 
—


 
 
 
Class B Extra Principal Distribution Amount
 
—


 




--------------------------------------------------------------------------------



 
 
Class B Note Balance Write Down Amount
 
—


 
 
 
Class B Ending Note Balance
 
4,920,000.00


 
 
 
 
 
 
 
 
 
Reimbursed Class B Note Balance Write Down Amount
 
—


 
 
 
Interest on Unreimbursed Class B Note Balance Write Down Amount
 
—


 
 
 
Unreimbursed Interest on Class B Note Balance Write Down Amount Outstanding
 
—


 
 
 
Unreimbursed Class B Note Balance Write Down Amount Outstanding
 
—


 
 
 
 
 
 
 
 
 
Note Rate
 
2.89
%
 
 
 
Interest Accrued during the related Interest Accrual Period
 
11,849.00


 
 
 
Unpaid/Overage Interest Distribution Amounts from prior Payment Dates
 
—


 
 
 
Interest Distribution Amount
 
11,849.00


 
 
 
 
 
 
 
D.
 
Calculations for Principal Distribution Amount and Extra Principal Distribution
Amount
 
 
 
 
 
 
 
 
 
 
 
Initial Overcollateralization Amount
 
4,928,484.43


 
 
 
Pro-forma Overcollateralization Amount
 
4,928,484.43


 
 
 
Required Overcollateralization Amount
 
4,924,424.22


 
 
 
Overcollateralization Release Amount
 
—


 
 
 
 
 
 
 
 
 
Overcollateralization Deficiency Amount
 
—


 
 
 
Extra Principal Distribution Amount
 
—


 
 
 
 
 
 
 






--------------------------------------------------------------------------------





DIAMOND RESORTS OWNER TRUST 2013-1
 
~
MONTHLY SERVICER REPORT
 
 
$93,560,000 Timeshare Loan Backed Notes, Series 2013-1
 
 
 
 
 
$88,640,000 1.95% Class A
 
 
$4,920,000 2.89% Class B
 
 
 
 
 
Due Period
 
1/23/2013
Determination Date
 
2/15/2013
Payment Date
 
2/20/2013
Interest Accrual Period (# Days)
 
30
 
 
 
E. CREDIT ENHANCEMENT
 
 
 
 
 
Overcollateralization Amount for Such Payment Date (Payment Date n )
 
4,928,484.43


     Aggregate Loan Balance of Timeshare Loans at end of the Due Period
98,488,484.43


 
     Outstanding Note Balance after Distributions on such Payment Date
93,560,000.00


 
Reserve Account Balance after Making Distributions on Payment Date
 
984,884.84


Total Credit Enhancement
 
5,913,369.27


Total Credit Enhancement % of Agg. Loan Balance of Timeshare Loans at end of the
Due Period
 
6
%
 
 
 
 
 
 
F. COLLECTIONS DETAIL
 
 
 
 
 
Total Principal Collections
 
—


     Scheduled Principal Collections
—


 
     Prepayments
—


 
     Repurchase Price paid by Seller to repurchase Defaulted Timeshare Loans
—


 
     Repurchase Price paid by Seller to repurchase Defective Timeshare Loans
—


 
     Substitution Shortfall Amounts
—


 
Total Interest Collections
 
—


     Interest Collections
—


 
     Accrued interest relating to repurchases by the Seller
—


 
Total Other Collections
 
—


  Interest Received during Collection Period
—


 
     Remarketing proceeds received in respect of Defaulted Timeshare Loans not
repurchased/substituted for
—


 
     Excess of Cash over Reserve Account Required Balance released to Collection
Account (if any)
—


 
Total Available Funds in the Collection Account
 
—


 
 
 
 
 
 
G. COLLATERAL DETAIL
 
 
 
 
 
Aggregate Loan Balance as of the Initial Cut-off Date
 
98,488,484.43


 
 
 
Aggregate Loan Balance of Timeshare Loans as of the beginning of the related Due
Period
 
98,488,484.43


Total Principal Collections less Defective Timeshare Loan repurchases
 
—


Loans that became Defaulted Loans during the Due Period that were not
repurchased/substituted for
 
—


     Loans that became Defaulted Loans during the related Due Period (Aggregate
Loan Balance)
—


 
     Qualified Substitute Loans substituted for loans that became Defaulted
Loans during the Due Period (Agg Loan Balance)
—


 
     Defaulted Timeshare Loans that were repurchased by the Seller
—


 
Loans that were Defective Loans during the Due Period that were not
repurchased/substituted for
 
—


     Loans that were Defective Loans during the related Due Period (Aggregate
Loan Balance)
—


 
     Qualified Substitute Loans substituted for loans that were Defective Loans
during the Due Period (Agg Loan Balance)
—


 
     DefectiveTimeshare Loans that were repurchased by the Seller
—


 
Aggregate Loan Balance of Timeshare Loans as of the end of the related Due
Period
 
98,488,484.43


 
 
 
 
 
 
H. RESERVE ACCOUNT DETAIL
 
 
 
 
 
Non Rapid Amortization Reserve Account Required Balance (subject to the Reserve
Account Floor Amount)
 
984,884.84


Reserve Account Floor Amount
 
233,900.00


Reserve Account Required Balance
 
984,884.84


 
 
 
Beginning Balance of Reserve Account
 
984,884.84


Interest Received during Collection Period
 
—


Beginning Balance of Reserve Account (including interest received during
Interest Accrual Period)
 
984,884.84


 
 
 
Excess of Cash over Reserve Account Required Balance released to Collection
Account (if any)
 
—


Remaining Balance of Reserve Account after Excess of Cash released to Collection
Account
 
984,884.84


 
 
 
     Deposit from Payment Waterfall to meet Reserve Account Required Balance (if
any)
 
—


     Reserve Account Draw Amount (if any)
 
—


 
 
 
Ending Balance of Reserve Account
 
984,884.84






--------------------------------------------------------------------------------



DIAMOND RESORTS OWNER TRUST 2013-1
MONTHLY SERVICER REPORT
 
 
 
 
$93,560,000 Timeshare Loan Backed Notes, Series 2013-1
 
$88,640,000 1.95% Class A
 
 
 
$4,920,000 2.89% Class B
 
 
 
 
 
 
 
Due Period
 
1/23/2013
 
Determination Date
 
2/15/2013
 
Payment Date
 
2/20/2013
 
Interest Accrual Period (# Days)
 
30
 
 
 
 
I.
TIMESHARE LOAN PERFORMANCE STATUS
 
 
 
 
 
 
 
 
 
% of Agg. Loan Balance


 
 
Agg. Loan Balance


as of End of Due Period


 
31-60 days Delinquent Timeshare Loans
—


—
%
 
61-90 days Delinquent Timeshare Loans
—


—
%
 
91-120 days Delinquent Timeshare Loans
—


—
%
 
121-150 days Delinquent Timeshare Loans
—


—
%
 
151-180 days Delinquent Timeshare Loans
—


—
%
 
61 - 180 days Delinquent Timeshare Loans (Delinquency Level)
—


—
%
 
 
 
 
 
 
 
% of Agg. Loan Balance as


 
 
Agg. Loan Balance


of Due Period Beginning


 
Timeshare Loans that Became Defaulted Timeshare Loans During the Due Period
—


—
%
 
Defaulted Timeshare Loans that were repurchased/substituted for by the Seller
—


—
%
 
Defaulted Timeshare Loans that were not repurchased/substituted for by the
Seller
—


—
%
 
 
 
 
 
Remarketing Proceeds Received During the Due Period
—


—
%
 
Default Level for Current Due Period
—


—
%
 
 
 
 
 
 
% of Agg. Loan Balance


 
 
 
as of Initial Cut-Off Date


Agg. Loan Balance


 
Maximum Cumulative Repurchases of Defaulted Timeshare Loans Permitted since the
Closing Date
15
%
14,773,272.66


 
Cumulative Repurchases of Defaulted Timeshare Loans since the Closing Date
 
—


 
Maximum Cumulative Repurchases of Defaulted Timeshare Loans Remaining
 
14,773,272.66


 
Cumulative Repurchases in Compliance with Transaction Limit? (Yes/No)
 
Yes


 
 
 
 
 
 
5
%
 
 
 
as of Initial Cut-Off Date


Agg. Loan Balance


 
Maximum Cumulative Substitutions of Defaulted Timeshare Loans Permitted since
the Closing Date
20
%
19,697,696.89


 
Cumulative Substitutions of Defaulted Timeshare Loans since the Closing Date
 
—


 
Maximum Cumulative Substitutions of Defaulted Timeshare Loans Remaining
 
19,697,696.89


 
Cumulative Substitutions in Compliance with Transaction Limit? (Yes/No)
 
Yes


 
 
 
 
 
 
 
 
 
 
Cumulative Defaulted Timeshare Loans
 
Breakdown of Defaulted Timeshare Loans to Date
Dollar Amount ($)


Percentage (1) (2) 


 
Initial Timeshare Loans (1) 
—


—
%
 
Qualified Substitute Timeshare Loans (2) 
—


—
%
 
 
 
 
 
(1) Cumulative default percentage measured as a % of the Aggregate Loan Balance
as of the Initial Cut-Off Date
 
 
 
(2) Cumulative default percentage measured as a % of the aggregate Loan Balance
of all Qualified Substitute Timeshare Loans sold/conveyed to the Issuer (in
respect of Defaulted Timeshare
 
 
 
    Loans) since the Closing Date
 
 










--------------------------------------------------------------------------------



DIAMOND RESORTS OWNER TRUST 2013-1
MONTHLY SERVICER REPORT
 
 
 
 
$93,560,000 Timeshare Loan Backed Notes, Series 2013-1
 
$88,640,000 1.95% Class A
 
 
 
$4,920,000 2.89% Class B
 
 
 
 
 
 
 
Due Period
 
1/23/2013
 
Determination Date
 
2/15/2013
 
Payment Date
 
2/20/2013
 
Interest Accrual Period (# Days)
 
30
 
 
 
 
J.
Cash Accumulation Event Calculations
 
 
 
 
 
 
 
Delinquency Level for Related Due Period (periodn)
 
—
%
 
Delinquency Level for Previous Due Period (periodn -1)
 
—
%
 
Delinquency Level for Due Period Prior to Previous Due Period (periodn - 2)
 
—
%
 
 
 
 
 
Average of Delinquency Levels for the Last 3 Due Periods
 
—
%
 
Cash Accumulation Event Delinquency Level Trigger
 
7
%
 
Cash Accumulation Event? (Yes/No)
 
No


 
 
 
 
K.
Rapid Amortization Event Calculations
 
 
 
 
 
 
 
Default Level for related Due Period (periodn)
 
—
%
 
Default Level for Previous Due Period (periodn -1)
 
—
%
 
Default Level for Due Period Prior to Previous Due Period (periodn - 2)
 
—
%
 
 
 
 
 
Average of Default Levels for the Last 3 Due Periods
 
—
%
 
Rapid Amortization Period Default Level Trigger
 
0.75
%
 
Rapid Amortization Period in Effect for Default Level? (Yes/No)
 
No


 
 
 
 
 
Timeshare Loans that have become Defaulted Timeshare Loans Since the Closing
Date
 
—


 
Defaulted Timeshare Loans that have been repurchased or substituted for by the
Seller since the Closing Date
 
—


 
Defaulted Timeshare Loans that have not been repurchased or substituted for by
the Seller since the Closing Date
 
—


 
Remarketing Proceeds received in respect of Defaulted Timeshare Loans since the
Closing Date
 
—


 
 
 
 
 
Cumulative Default Level for Such Determination Date
 
—
%
 
Rapid Amortization Period Cumulative Default Level Trigger
 
20
%
 
Rapid Amortization Period in Effect for Cumulative Default Level? (Yes/No)
 
 No


 
 
 
 
 
Overcollateralization Amount for Previous Payment Date (Payment Date n -1)
 
—


 
Required Overcollateralization Amount for Previous Payment Date (Payment Date n
-1)
 
—


 
 
 
 
 
Overcollateralization Amount for Previous Payment Date (Payment Date n -2)
 
—


 
Required Overcollateralization Amount for Previous Payment Date (Payment Date n
-2)
 
—


 
 
 
 
 
Rapid Amortization Period in Effect for Previous Two OC Amounts Less than
Required OC Amounts? (Yes/No)
 
No


 
 
 
 
 
Recovery Ratio for such Determination Date (periodn)
 
#DIV/0!
 
Recovery Ratio for Previous Determination Date (periodn -1)
 
—
%
 
Recovery Ratio for Determination Date Prior to Previous Determination Date
(periodn - 2)
 
—
%
 
 
 
 
 
Rapid Amortization Period Recovery Ratio Trigger
 
25
%
 
Rapid Amortization Period in Effect for Recovery Ratio? (Yes/No)
 
#DIV/0!








--------------------------------------------------------------------------------



EXHIBIT K
FORM OF SERVICER’S OFFICER CERTIFICATE





--------------------------------------------------------------------------------



OFFICER’S CERTIFICATE
The undersigned, an officer of Diamond Resorts Financial Services, Inc. (the
“Servicer”), based on the information available on the date of this Certificate,
does hereby certify as follows:
1.
I am an officer of the Servicer who has been authorized to issue this officer’s
certificate on behalf of the Servicer.

2.
I have reviewed the data contained in the Monthly Servicer Report and the
computations reflected in the Monthly Servicer Report attached hereto as
Schedule A are true, correct and complete.



DIAMOND RESORTS FINANCIAL SERVICES, INC.
By: ___________________________________
Name:
Title:
 



--------------------------------------------------------------------------------



Schedule A





--------------------------------------------------------------------------------





EXHIBIT L
[RESERVED]





--------------------------------------------------------------------------------



EXHIBIT M
[RESERVED]





--------------------------------------------------------------------------------



EXHIBIT N
FORM OF ST. MAARTEN NOTICE





--------------------------------------------------------------------------------



<Date>
<Name> <Address> <City, State, Zip> <Country>
Re: Your St. Maarten Timeshare – Loan # <Contract Number>
Dear <Name>:
As one of Diamond Resorts’ valued Owners, you are very important to us and we
are committed to keeping you informed about any business that affects you. In
keeping our promise, we wish to inform you of a recent change that affects the
loan for your timeshare ownership, but does not affect the way it will be
serviced.
The Diamond Resorts company that has been the creditor of your loan has
transferred and assigned all of its right, title, and interest to your loan.
Effective as of ___________, 2013, your loan has been assigned to Diamond
Resorts Owner Trust 2013-1 and pledged to Wells Fargo Bank, National
Association, as indenture trustee for the benefit of note holders pursuant to an
indenture.*
We want to assure you that Diamond Resorts Financial Services, Inc. will
continue to provide service for all aspects of your loan. The transfer in no way
affects you membership in you owners’ association, if any, or the usage of your
timeshare. Also, the transfer does not affect how you will make your payments,
and we appreciate your continuing to make them as usual.
The transfer of loans to other lenders is a routine procedure in our industry,
and will not affect our business relationship. If you wish to speak to a Diamond
Resorts Financial Services representative, please call our offices toll-free at
877-DRI-CLUB. Our hours are Monday through Friday, 8 a.m. to 6 p.m., Pacific
Time. We welcome any questions you may have.
Thank you for being a member of our family at Diamond Resorts. It is always our
pleasure to assist you in any way we can.
Sincerely,
Diamond Resorts Financial Services, Inc. On behalf of AKGI St. Maarten NV,
Diamond Resorts Corporation, Diamond Resorts Finance Holding Company, Diamond
Resorts Seller 2013-1, LLC and the Issuer
* This transfer was made in a sequential manner as follows: AKGI St. Maarten
N.V., the creditor of your loan, pursuant to an instrument of transfer,
transferred and assigned all of its right, title, and interest to the loan to
Diamond Resorts Corporation, a Maryland corporation. Diamond Resorts
Corporation, pursuant to an instrument of transfer, transferred and assigned all
of its right, title and interest to the loan to Diamond Resorts Finance Holding
Company, a Delaware corporation. Diamond Resorts Finance Holding Company
pursuant to a purchase agreement sold all of its right, title, and interest to
the loan to Diamond Resorts Seller 2013-1, LLC, a Delaware limited liability
company. After these transfers, Diamond Resorts Seller 2013-1, LLC, pursuant to
a sale agreement, transferred and assigned all of its right, title and interest
to the loan to Diamond Resorts Owner Trust 2013-1 (the “Issuer”), and the
Issuer, pursuant to an indenture, pledged all of its right, title and interest
to the loan to Wells Fargo Bank, National Association, as indenture trustee for
the benefit of the Noteholders, as security for its obligations under the
indenture.
N - 2

